Exhibit 10.2

 

FIRST AMENDMENT TO THE

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

This First Amendment to the Amended and Restated Construction Loan Agreement
(the “First Amendment”) is made and entered into effective as of the      day of
January 2008 (“Effective Date”), by and between LSCP, LLLP, an Iowa limited
liability limited partnership (“LSCP, LLLP”), successor in interest to LSCP,
L.P., an Iowa limited partnership (“LSCP, L.P.”), with its principal offices in
Marcus, Iowa (LSCP, LLLP and LSCP, L.P. are referred to collectively as the
“Borrower”), and FIRST NATIONAL BANK OF OMAHA, a national banking association
with principal offices in Omaha, Nebraska (the “Bank”).

 

WHEREAS, the Bank and Borrower have entered into that certain Amended and
Restated Construction Loan Agreement dated as of April 5, 2007 (the “Loan
Agreement”); and

 

WHEREAS, the Borrower desires to modify and amend the Loan Agreement and the
obligations of the Borrower pursuant to the Loan Documents, as hereinafter
provided; and

 

WHEREAS, the Bank has agreed, on its own behalf and with the required consent of
the participants, to make such amendments, subject to the terms and conditions
set forth in this First Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements set forth in the Loan Agreement and the mutual
covenants and agreements contained herein, the Borrower and Bank mutually agree
as follows:

 

1.             Definitions.  Unless otherwise defined in this First Amendment,
each capitalized term used in this First Amendment has the meaning ascribed to
it in the Loan Agreement.

 

2.             Amendments to Definitions.  The following defined terms as
reflected in Section 1.01 of the Agreement shall be, and hereby are, deleted in
their entirety and replaced by the definition reflected below for each such
defined term:

 

““Agreement” shall mean the Loan Agreement, as defined above, and shall include
all schedules and exhibits to the Loan Agreement, in each case as amended,
supplemented, or modified by the terms and provisions of the First Amendment,
and as may be further amended, supplemented, or modified from time to time in
accordance with the terms of this Agreement.”

 

““Total Expansion Facility Costs” means an amount equal to Seventy Five Million
and No/100ths Dollars ($75,000,000.00).

 

3.             Additional Definitions.  The Parties agree that the following
defined term shall be inserted, in alphabetical order, in Section 1.01 of the
Agreement:

 

““Corn Oil Separation Unit Agreement” means that agreement by and between
Borrower and ICM, Inc., a Kansas corporation, dated January     , 2008, relating
to the

 

--------------------------------------------------------------------------------


 

purchase and installation of a corn oil separation unit for the Expansion
Facility for $2,000,000.00.”

 

““Vision” means Vision Processing Technologies, Inc., a Minnesota corporation.”

 

““Vision Letter of Intent” means that Binding Letter of Intent by and between
the Borrower and Vision, dated January 7, 2008.”

 

4.             Amendment to Section 3.04.  Section 3.04 of the Agreement shall
be, and hereby is, deleted in its entirety and replaced with the following:

 

Section 3.04. Total Expansion Facility Costs and Project Cost Overruns.  The
Borrower agrees that all costs incurred by the Borrower relating to the
Expansion Facility including the corn oil separation unit in excess of the
Construction Loan Commitment shall be paid solely by the Borrower without the
incurrence of any third-party borrowings or debt.  The Borrower also agrees that
all costs incurred by the Borrower relating to the Expansion Facility in excess
of the Total Expansion Facility Costs shall be paid solely by the Borrower and
the Borrower shall immediately deliver additional funds to the Bank to fund any
and all costs of the Expansion Facility in excess of the Total Expansion
Facility Costs upon receipt of written request from the Bank relating thereto. 
Notwithstanding the foregoing, Borrower shall be entitled to apply any
previously achieved savings in any completed category of the Expansion Facility
budget to pay for any such cost overruns.  In addition, Borrower may from time
to time request that the contingency fund line item in the Expansion Facility
budget be reallocated to pay needed costs of the Expansion Facility.  Such
requests shall be subject to Bank’s approval in its reasonable discretion, which
shall not be unreasonably withheld.

 

5.             Amendment to Section 3.07.  Section 3.07 of the Agreement shall
be, and hereby is, deleted in its entirety and replaced with the following:

 

Section 3.07. Miscellaneous Procedures.  The Bank may establish reasonable
additional procedures regarding disbursements and Draw Requests to assure the
proceeds of the Construction Loan are paid only to those Persons entitled to the
same, and that the liens securing the Obligations are in all cases first and
paramount liens on the Property and all other assets of the Borrower, except to
the extent, and solely to the extent, provided for herein to the contrary,
including, but not limited to, the following procedures in connection with the
costs incurred by the Borrower relating to the Total Expansion Facility Costs in
excess of the Construction Loan Commitment:

 

(a)           A written conditional general lien waiver delivered to the Bank
and Disbursing Agent, effective to waive any lien arising under the laws of the
State of Iowa, relating to payments made under or pursuant to the Corn Oil
Separation Unit Agreement; and

 

(b)           A written final general lien waiver delivered to the Bank and
Disbursing Agent, effective to waive any lien arising under the laws of the
State of Iowa,  relating to

 

2

--------------------------------------------------------------------------------


 

any final payment made under or pursuant to the Corn Oil Separation Unit
Agreement; and

 

(c)           A document from the Borrower and, if applicable, the Independent
Inspector, requesting and/or approving the amount of the approved construction
costs, conformance thereof with the Schedule of Values and the Budget Variance
Report delivered to the Bank, each as amended to reflect the terms and
provisions of this First Amendment; and

 

(d)           Invoices from the Borrower or ICM, Inc. relating to the Corn Oil
Separation Unit Agreement, and such other supporting evidence as may be
reasonably requested by the Bank to substantiate all payments which are to be
made under the Corn Oil Separation Unit Agreement.

 

Further, the Bank may establish reasonable additional procedures regarding
disbursements under and pursuant to the Term Notes, the Operating Note, or the
Existing Term Notes to assure compliance by the Borrower with the terms and
provisions of this Agreement, the Loan Documents and the respective Term Notes,
Operating Note or
Existing Term Notes, as the case may be.

 

6.             Section 4.02.  Section 4.02 of the Agreement shall be, and hereby
is, deleted in its entirety and replaced with the following:

 

“The obligation of the Bank to make any additional Extensions of Credit, other
than Extensions of Credit under the Operating Note, shall be subject to the
condition precedent, unless waived or extended in writing by the Bank, that the
Borrower shall be in compliance with the conditions set forth in Section 4.01 of
this Agreement and to the further condition precedent that on the date of such
Extension of Credit no determination shall have been made by the Bank, in the
exercise of its reasonable judgment, that the undisbursed amount of the
Construction Loan pluse the $2,000,000 to be paid by the Borrower under the Corn
Oil Separation Unit Agreement is less than the amount required to pay all costs
and expenses of any kind which reasonably may be anticipated in connection with
the completion of the Expansion Facility and the corn oil separation unit; or,
if such a determination has been made and notice thereof sent to the Borrower in
accordance with this Agreement, the Borrower shall have deposited the necessary
funds with the Bank in accordance with Section 3.04 of this Agreement.”

 

In addition to the obligations contained in Section 4.02 of the Agreement
related to any additional Extensions of Credit, other than Extensions of Credit
under the Operating Note, the Borrower shall also promptly deliver to the Bank
the following:

 

(a)           A certified copy of the Corn Oil Separation Unit Agreement
executed by ICM, Inc. and Borrower;

 

(b)           Copy of the Expansion Facility Plans related to the Corn Oil
Separation Unit Agreement;

 

(c)           A certified copy of the executed Vision Letter of Intent;

 

3

--------------------------------------------------------------------------------


 

(d)           Certified copies of any and all documents related to the
investment by the Borrower in Vision; and

 

(e)           The Reaffirmation of Guaranty duly executed by the Guarantor in
the form attached hereto as Exhibit “A” and incorporated herein by this
reference.

 

7.             Amendment to Section 5.16.   Section 5.16 of the Agreement shall
be, and hereby is, deleted in its entirety and replaced with the following:

 

“Section 5.16.  No Subsidiary.   Except for Borrower’s investment in Akron and
Vision, the Borrower does not have a Subsidiary.”

 

                8.             Amendment to Sections 6.04(b), 6.04(k) &
6.04(r).   Section 6.04(b), Section 6.04(k), and Section 6.04(r) of the
Agreement shall be, and hereby are, deleted in their entirety and replaced with
the following:

 

“(b)         form or own any Subsidiary except for investments and contributions
to Akron and Vision;”

 

“(k)         consolidate, merge, pool, syndicate or otherwise combine with any
other entity, give any preferential treatment or make any advance, directly or
indirectly, by way of loan, gift, contribution, investment, bonus or otherwise
to any Affiliate or any other Person; (A) notwithstanding the foregoing and
provided the same does not otherwise violate any other covenant hereunder or
violate any provision of the Operating Agreement of Akron, the Bank consents to
the Borrower making equity contributions/investments in an aggregate amount of
Twenty Million and No/100ths Dollars ($20,000,000.00) to Akron provided that, in
connection with such equity contributions/investments, the Borrower shall
(i) collaterally assign to the Bank all of its right, title and interest in and
to any and all membership or other equity interests of Akron, (ii) deliver to
the Bank a written consent to such collateral assignment, duly executed by all
of the Directors of Akron, in form and substance satisfactory to the Bank,
(iii) deliver to the Bank a certified copy of resolutions of the Board of
Directors of the General Partner, in form and substance satisfactory to the
Bank, authorizing the equity contribution/investment in Akron and the execution,
delivery and performance of the collateral assignment of membership or other
equity interests in Akron and any other documents to be delivered by the
Borrower in connection therewith, and (iv) deliver any certificates evidencing
the membership or other equity interests of Akron and any and all financing
statements or other documents sufficient to create a valid and perfected first
priority security interest in and to the membership or other equity interests,
together with all increases, replacements, additions, substitutions, and cash
and noncash proceeds thereof, in favor of the Bank as additional collateral to
secure repayment of Borrower’s Obligations under this Agreement; and
(B) notwithstanding the foregoing and provided the same does not otherwise
violate any other covenant hereunder, the Bank consents to the Borrower making
equity contributions/investments in an aggregate amount of Two Million and
No/100ths Dollars ($2,000,000.00) to Vision in conformity with the Vision Letter
of Intent provided, however, Borrower shall (i) deliver certified copies of any
and all documents evidencing the equity interests of Vision acquired by the
Borrower under

 

4

--------------------------------------------------------------------------------


 

the terms of the Vision Letter of Intent and (ii) not make any other or make any
additional advance, directly or indirectly, by way of loan, gift, contribution,
investment, bonus or otherwise to Vision without the Bank’s prior written
authorization;”

 

“(r)          amend, or approve or cause any amendments, relating to the
Schedule of Values or the Budget Variance Report (other than in conformity with
the First Amendment) without the prior written approval of the Bank; or”

 

9.             Amendment to Section 7.01(w). Section 7.01(w) of the Agreement
shall be, and hereby is, deleted in its entirety and replaced with the
following:

 

“(w)        the Borrower shall establish a Subsidiary without the prior written
consent of the Bank, except for Akron and Vision; or”

 

10.           Ratification of Agreement; No Waiver.  The Borrower and Bank agree
that, except as expressly provided in this First Amendment, all terms and
provisions of the Agreement, including, but not limited to, the financial
covenants set forth in the Agreement, and all other Loan Documents shall remain
unchanged and in full force and effect and are hereby ratified and confirmed. 
No amendment contained in this First Amendment shall be construed to amend or
waive any obligation of the Borrower under the Agreement or any provision of any
of the Loan Documents, except to the extent of the specific amendment referenced
herein.  No delay or omission by the Bank in exercising any power, right, or
remedy shall impair such power, right, or remedy or be construed as a waiver
thereof or an acquiescence therein, and no single or partial exercise of any
such power, right, or remedy shall preclude other or further exercise thereof or
the exercise of any other power, right, or remedy under the Agreement or any
other Loan Documents, or otherwise.

 

11.           Authorization.  By execution hereof, the undersigned
representative of the Borrower hereby represents and warrants that (i) he is an
Authorized Person of the Borrower, (ii) the execution, delivery and performance
of this First Amendment is, and has been, duly authorized, approved and ratified
by all required partnership or company action of the Borrower or the General
Partner, and (iii) the amendments specifically referenced herein reflect all of
the amendments being requested by the Borrower relating to the terms and
provisions of the Agreement and the other Loan Documents.

 

12.           Counterparts.  This First Amendment may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
instrument.  A facsimile signature will be considered an original signature.

 

13.           Governing Law. This First Amendment shall be governed by, and
construed in accordance with, the law is of the State of Nebraska, other than
its conflicts of law provisions thereof.

 

14.           Submission to Jurisdiction; Venue.  The Borrower hereby submits to
the jurisdiction of any state or federal court sitting in Omaha, Nebraska, in
any action or proceeding arising out of or relating to this First Amendment and
agrees that all claims in respect of the

 

5

--------------------------------------------------------------------------------


 

action or proceeding may be heard and determined in any such court.  The
Borrower also agrees not to bring any action or proceeding arising out of or
relating to this First Amendment in any other court.  The Borrower waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety, or other security that might be required of
the Bank.  The Borrower agrees that a final judgment in any action or proceeding
so brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law or at equity.  The Borrower hereby waives any
rights it or they may have to transfer or change the venue of any suit, action
or other proceeding brought against the Borrower by the Bank in accordance with
this paragraph or in connection with this First Amendment, the Agreement or any
other Loan Documents.

 

15.           Jury Trial Waiver. THE BANK AND THE BORROWER HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR
TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS FIRST
AMENDMENT, THE AGREEMENT OR ANY OF THE LOAN DOCUMENTS.  NO EMPLOYEE OF THE BANK
HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY THE TERMS AND PROVISIONS OF THIS
PARAGRAPH OF THIS FIRST AMENDMENT.

 

16.           Credit Agreement.  A credit agreement must be in writing to be
enforceable under Nebraska law.  To protect you and us from any
misunderstandings or disappointments, any contract, promise, undertaking, or
offer to forebear repayment of money or to make any other financial
accommodation in connection with this loan of money or grant or extension of
credit, or any amendment of, cancellation of, waiver of, or substitution for any
or all of the terms or provisions of any instrument or document executed in
connection with this loan of money or grant or extension of credit, must be in
writing to be effective.

 

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their respective officers thereunto duly authorized, as of the Effective
Date.

 

 

 

“Borrower”

 

 

 

LSCP, LLLP

 

an Iowa limited liability limited partnership

 

 

 

By:

/s/ Stephen G. Roe

 

 

 

Title:

President/CEO

 

6

--------------------------------------------------------------------------------


 

 

“Bank”

 

 

 

 

FIRST NATIONAL BANK OF OMAHA,

 

a national banking association

 

 

 

 

By:

/s/ Bradley J. Brummund

 

 

 

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “A”

 

REAFFIRMATION OF GUARANTY

 

This will confirm (a) that the undersigned hereby consents (i) to the terms of
that First Amendment to the Amended and Restated Construction Loan Agreement
(the “First Amendment”) of even date herewith by and between the Borrower and
the Bank and (ii) to the execution and delivery of the First Amendment by the
Borrower; (b) that the Obligations of the Borrower to the Bank under the
Agreement as amended by the First Amendment constitutes an obligation of the
Guarantor to the Bank under the terms and conditions of the Guaranty; and
(c) that all references to the “Loan Agreement” contained in the Guaranty shall
constitute references to the Agreement as amended by the First Amendment, and as
the same may be amended, restated or otherwise modified from time to time
hereafter.  The undersigned confirms to the Bank that all of the terms,
conditions, provisions, agreement, requirements, promises, obligations, duties,
covenants, and representations of the undersigned under the Guaranty, and any
and all other documents and agreements entered into with respect to the
obligations under the Guaranty, are incorporated herein by this referenced as
modified hereby and as so modified, are hereby ratified and affirmed in all
respects by the undersigned.

 

 

 

“Guarantor”

 

 

 

Little Sioux Corn Processors, L.L.C.,

 

an Iowa limited liability company

 

 

 

By:

/s/   Stephen G. Roe

 

 

 

Name:

Stephen G. Roe

 

 

 

Title:

CEO/President

 

8

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO THE

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

This Second Amendment to the Amended and Restated Construction Loan Agreement
(the “Second Amendment”) is made and entered into effective as of the 31st day
of March 2008 (“Effective Date”), by and between LSCP, LLLP, an Iowa limited
liability limited partnership (“LSCP, LLLP”), successor in interest to LSCP,
L.P., an Iowa limited partnership (“LSCP, L.P.”), with its principal offices in
Marcus, Iowa (LSCP, LLLP and LSCP, L.P. are referred to collectively as the
“Borrower”), and FIRST NATIONAL BANK OF OMAHA, a national banking association
with principal offices in Omaha, Nebraska (the “Bank”).

 

WHEREAS, the Bank and Borrower have entered into that certain Amended and
Restated Construction Loan Agreement dated as of April 5, 2007 (the “Initial
Loan Agreement”), as amended by that certain First Amendment to Amended &
Restated Construction Loan Agreement dated as of January       , 2008 (the
“First Amendment”) (the Initial Loan Agreement and the First Amendment are
herein jointly referred to as the “Loan Agreement”); and

 

WHEREAS, the Borrower desires to modify and amend the Loan Agreement and the
obligations of the Borrower pursuant to the Loan Documents, as hereinafter
provided; and

 

WHEREAS, the Bank has agreed, on its own behalf and with the required consent of
the participants, to make such amendments, subject to the terms and conditions
set forth in this Second Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements set forth in the Loan Agreement and the mutual
covenants and agreements contained herein, the Borrower and Bank mutually agree
as follows:

 

1.             Definitions.  Unless otherwise defined in this Second Amendment,
each capitalized term used in this Second Amendment, including its preamble and
recitals, has the meaning ascribed to it in the Loan Agreement.

 

2.             Amendments to Definitions.  The following defined terms as
reflected in Section 1.01 of the Agreement shall be, and hereby are, deleted in
their entirety and replaced by the definition reflected below for each such
defined term:

 

““Agreement” shall have the meaning given such term in the preamble hereto, and
shall include all schedules and exhibits hereto, in each case as amended,
supplemented, or modified by the terms and provisions of (i) the First Amendment
to Amended and Restated Construction Loan Agreement dated as of January       ,
2008, by and between Borrower and the Bank, and (ii) the Second Amendment to
Amended and Restated Construction Loan Agreement dated as of March 31, 2008, by
and between the Borrower and the Bank, and as may be further amended,
supplemented, or modified from time to time in accordance with the terms of this
Agreement.

 

--------------------------------------------------------------------------------


 

“Operating Loan Termination Date”  means the earliest to occur of the following:
(a) April 30, 2008, or such later date to which the Operating Loan Termination
Date has been extended by written agreement by the Bank, (b) the date the
Obligations are accelerated pursuant to the terms and provisions of this
Agreement or the Operating Note, (c) the date the Bank receives notice in
writing from the Borrower of the Borrower’s election to terminate the Operating
Note as described in Section 2.06 of this Agreement and (d) the date the Bank
receives (i) notice in writing from the Borrower of the Borrower’s election to
terminate this Agreement or (ii) indefeasible payment in full of the
Obligations.”

 

3.             Extension of Operating Loan Termination Date.  The Parties agree
that the Operating Loan Termination Date shall be extend to April 30, 2008,
subject to and in accordance with the amended definition of the Operating Loan
Termination Date stated in Section 2 above.  Upon the execution of this Second
Amendment, Borrower agrees to deliver to the Bank an Operating Note in the form
attached hereto as Exhibit “A” and incorporated herein by this reference.  Such
Operating Note shall be an extension of the Operating Note, dated April 5, 2007,
and attached to the Loan Agreement as Exhibit “G”, and all references to the
Operating Note in the Loan Agreement or in any of the other Loan Documents,
shall be deemed for all purposes to be a reference to the extended Operating
Note attached hereto.

 

4.             Reaffirmation of Guaranty.  Upon the execution hereof, the
Borrower shall deliver to the Bank a Reaffirmation of Guaranty duly executed by
the Guarantor in the form attached hereto as Exhibit “B” and incorporated herein
by this reference.

 

5.             Ratification of Loan Agreement; No Waiver.  The Borrower and Bank
agree that, except as expressly provided in this Second Amendment, all terms and
provisions of the Loan Agreement, including, but not limited to, the financial
covenants set forth in the Loan Agreement, and all other Loan Documents shall
remain unchanged and in full force and effect and are hereby ratified and
confirmed.  No amendment contained in this Second Amendment shall be construed
to amend or waive any obligation of the Borrower under the Loan Agreement or any
provision of any of the Loan Documents, except to the extent of the specific
amendment referenced herein.  No delay or omission by the Bank in exercising any
power, right, or remedy shall impair such power, right, or remedy or be
construed as a waiver thereof of any acquiescence therein, and no single or
partial exercise of any such power, right, or remedy shall preclude other or
further exercise thereof or the exercise of any other power, right, or remedy
under the Loan Agreement or any other Loan Documents, or otherwise.

 

6.             Authorization.  By execution hereof, the undersigned
representative of the Borrower hereby represents and warrants that (i) he is an
Authorized Person of the Borrower, (ii) the execution, delivery and performance
of this Second Amendment is, and has been, duly authorized, approved and
ratified by all required partnership or company action of the Borrower or the
General Partner, and (iii) the amendments specifically referenced herein reflect
all of the amendments being requested by the Borrower relating to the terms and
provisions of the Agreement and the other Loan Documents.

 

2

--------------------------------------------------------------------------------


 

7.             Governing Law. This Second Amendment shall be governed by, and
construed in accordance with, the law is of the State of Nebraska, other than
its conflicts of law provisions thereof.

 

8.             Submission to Jurisdiction; Venue.  The Borrower hereby submits
to the jurisdiction of any state or federal court sitting in Omaha, Nebraska, in
any action or proceeding arising out of or relating to this Second Amendment and
agrees that all claims in respect of the action or proceeding may be heard and
determined in any such court.  The Borrower also agrees not to bring any action
or proceeding arising out of or relating to this Second Amendment in any other
court.  The Borrower waives any defense of inconvenient forum to the maintenance
of any action or proceeding so brought and waives any bond, surety, or other
security that might be required of the Bank.  The Borrower agrees that a final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by law or at
equity.  The Borrower hereby waives any rights it or they may have to transfer
or change the venue of any suit, action or other proceeding brought against the
Borrower by the Bank in accordance with this paragraph or in connection with
this First Amendment, the Agreement or any other Loan Documents.

 

9.             Jury Trial Waiver. THE BANK AND THE BORROWER HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT
OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS FIRST
AMENDMENT, THE AGREEMENT OR ANY OF THE LOAN DOCUMENTS.  NO EMPLOYEE OF THE BANK
HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY THE TERMS AND PROVISIONS OF THIS
PARAGRAPH OF THIS FIRST AMENDMENT.

 

10.           Credit Agreement.  A CREDIT AGREEMENT MUST BE IN WRITING TO BE
ENFORCEABLE UNDER NEBRASKA LAW.  TO PROTECT YOU AND US FROM ANY
MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING, OR
OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL
ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR SUBSTITUTION FOR ANY
OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR DOCUMENT EXECUTED IN
CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, MUST BE IN
WRITING TO BE EFFECTIVE.

 

11.           Counterparts.  This Second Amendment may be executed in one or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same instrument.  A facsimile signature (or signatures sent by electronic mail
in .pdf format) will be deemed an original signature.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE TO FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first written above.

 

 

 

“Borrower”

 

 

 

LSCP, LLLP

 

an Iowa limited liability limited partnership

 

 

 

By:

/s/ Stephen G. Roe

 

 

 

 

Title:

General Manager

 

 

 

 

 

“Bank”

 

 

 

FIRST NATIONAL BANK OF OMAHA,

 

a national banking association

 

 

 

By:

/s/ Bradley J. Brummund

 

 

 

 

Title:

Vice President

 

4

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “A”

 

FORM OF OPERATING NOTE

 

[SEE THE ATTACHED]

 

5

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “B”

 

REAFFIRMATION OF GUARANTY

 

This will confirm (a) that the undersigned hereby consents (i) to the terms of
that First Amendment to the Amended and Restated Construction Loan Agreement
(the “First Amendment”) of even date herewith by and between the Borrower and
the Bank and (ii) to the execution and delivery of the First Amendment by the
Borrower; (b) that the Obligations of the Borrower to the Bank under the
Agreement as amended by the First Amendment constitutes an obligation of the
Guarantor to the Bank under the terms and conditions of the Guaranty; and
(c) that all references to the “Loan Agreement” contained in the Guaranty shall
constitute references to the Agreement as amended by the First Amendment, and as
the same may be amended, restated or otherwise modified from time to time
hereafter.  The undersigned confirms to the Bank that all of the terms,
conditions, provisions, agreement, requirements, promises, obligations, duties,
covenants, and representations of the undersigned under the Guaranty, and any
and all other documents and agreements entered into with respect to the
obligations under the Guaranty, are incorporated herein by this referenced as
modified hereby and as so modified, are hereby ratified and affirmed in all
respects by the undersigned.

 

 

 

“Guarantor”

 

 

 

Little Sioux Corn Processors, L.L.C.,

 

an Iowa limited liability company

 

 

 

By:

/s/ Stephen G. Roe

 

 

 

Name:

Stephen G. Roe

 

 

 

Title:

CEO/President

 

6

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO THE

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

This Third Amendment to the Amended and Restated Construction Loan Agreement
(the “Third Amendment”) is made and entered into effective as of the 30th day of
April 2008 (“Effective Date”), by and between LSCP, LLLP, an Iowa limited
liability limited partnership (“LSCP, LLLP”), successor in interest to LSCP,
L.P., an Iowa limited partnership (“LSCP, L.P.”), with its principal offices in
Marcus, Iowa (LSCP, LLLP and LSCP, L.P. are referred to collectively as the
“Borrower”), and FIRST NATIONAL BANK OF OMAHA, a national banking association
with principal offices in Omaha, Nebraska (the “Bank”).

 

WHEREAS, the Bank and Borrower have entered into that certain Amended and
Restated Construction Loan Agreement dated as of April 5, 2007 (the “Initial
Loan Agreement”), as amended by (i) that certain First Amendment to Amended and
Restated Construction Loan Agreement dated as of January 31, 2008 (the “First
Amendment”) and (ii) that certain Second Amendment to Amended and Restated
Construction Loan Agreement dated as of March 31, 2008 (the “Second Amendment”)
 (the Initial Loan Agreement as amended by the First Amendment and the Second
Amendment are herein jointly referred to as the “Loan Agreement”); and

 

WHEREAS, the Borrower desires to modify and amend the Loan Agreement and the
obligations of the Borrower pursuant to the Loan Documents, as hereinafter
provided; and

 

WHEREAS, the Bank has agreed, on its own behalf and with the required consent of
the participants, to make such amendments, subject to the terms and conditions
set forth in this Third Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements set forth in the Loan Agreement and the mutual
covenants and agreements contained herein, the Borrower and Bank mutually agree
as follows:

 

1.             Definitions.  Unless otherwise defined in this Third Amendment,
each capitalized term used in this Third Amendment, including its preamble and
recitals, has the meaning ascribed to it in the Loan Agreement.

 

2.             Amendments to Definitions.  The following defined terms as
reflected in Section 1.01 of the Loan Agreement shall be, and hereby are,
deleted in their entirety and replaced by the definition reflected below for
each such defined term:

 

““Agreement” shall have the meaning given such term in the preamble hereto, and
shall include all schedules and exhibits thereto, in each case as amended,
supplemented, or modified by the terms and provisions of (i) the First Amendment
to Amended and Restated Construction Loan Agreement dated as of January 31,
2008, by and between Borrower and the Bank, (ii) the Second Amendment to Amended
and Restated Construction Loan Agreement dated as of March 31, 2008, by and
between the Borrower and the Bank, and (iii) the Third Amendment to Amended and
Restated Construction

 

--------------------------------------------------------------------------------


 

Loan Agreement dated as of April 30, 2008, by and between the Borrower and the
Bank, and as may be further amended, supplemented, or modified from time to time
in accordance with the terms of this Agreement.

 

“Operating Loan Termination Date”  means the earliest to occur of the following:
(a) June 1, 2008, or such later date to which the Operating Loan Termination
Date has been extended by written agreement by the Bank, (b) the date the
Obligations are accelerated pursuant to the terms and provisions of this
Agreement or the Operating Note, (c) the date the Bank receives notice in
writing from the Borrower of the Borrower’s election to terminate the Operating
Note as described in Section 2.06 of this Agreement and (d) the date the Bank
receives (i) notice in writing from the Borrower of the Borrower’s election to
terminate this Agreement or (ii) indefeasible payment in full of the
Obligations.”

 

3.             Extension of Operating Loan Termination Date.  The parties agree
that the Operating Loan Termination Date shall be extended to June 1, 2008,
subject to and in accordance with the amended definition of the Operating Loan
Termination Date stated in Section 2 above.  Upon the execution of this Third
Amendment, Borrower agrees to deliver to the Bank an Operating Note in the form
attached hereto as Exhibit “A” and incorporated herein by this reference.  Such
Operating Note shall be an extension of the Operating Note, dated March 31,
2008, and attached to the Loan Agreement as Exhibit “G,” and all references to
the Operating Note in the Loan Agreement or in any of the other Loan Documents,
shall be deemed for all purposes to be a reference to the extended Operating
Note attached hereto.

 

4.             Reaffirmation of Guaranty.  Upon the execution hereof, the
Borrower shall deliver to the Bank a Reaffirmation of Guaranty duly executed by
the Guarantor in the form attached hereto as Exhibit “B” and incorporated herein
by this reference.

 

5.             Ratification of Loan Agreement; No Waiver.  The Borrower and Bank
agree that, except as expressly provided in this Third Amendment, all terms and
provisions of the Loan Agreement, including, but not limited to, the financial
covenants set forth in the Loan Agreement, and all other Loan Documents shall
remain unchanged and in full force and effect and are hereby ratified and
confirmed.  No amendment contained in this Third Amendment shall be construed to
amend or waive any obligation of the Borrower under the Loan Agreement or any
provision of any of the Loan Documents, except to the extent of the specific
amendment referenced herein.  No delay or omission by the Bank in exercising any
power, right, or remedy shall impair such power, right, or remedy or be
construed as a waiver thereof or an acquiescence therein, and no single or
partial exercise of any such power, right, or remedy shall preclude other or
further exercise thereof or the exercise of any other power, right, or remedy
under the Loan Agreement or any other Loan Documents, or otherwise.

 

6.             Authorization.  By execution hereof, the undersigned
representative of the Borrower hereby represents and warrants that (i) he is an
Authorized Person of the Borrower, (ii) the execution, delivery and performance
of this Third Amendment is, and has been, duly authorized, approved and ratified
by all required partnership or company action of the Borrower or the General
Partner, and (iii) the amendments specifically referenced herein reflect all of
the

 

--------------------------------------------------------------------------------


 

amendments being requested by the Borrower relating to the terms and provisions
of the Loan Agreement and the other Loan Documents.

 

7.             Governing Law.  This Third Amendment shall be governed by, and
construed in accordance with, the laws of the State of Nebraska, other than
conflict of law provisions thereof.

 

8.             Submission to Jurisdiction; Venue.  The Borrower hereby submits
to the jurisdiction of any state or federal court sitting in Omaha, Nebraska, in
any action or proceeding arising out of or relating to this Third Amendment and
agrees that all claims in respect of the action or proceeding may be heard and
determined in any such court.  The Borrower also agrees not to bring any action
or proceeding arising out of or relating to this Third Amendment in any other
court.  The Borrower waives any defense of inconvenient forum to the maintenance
of any action or proceeding so brought and waives any bond, surety, or other
security that might be required of the Bank.  The Borrower agrees that a final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by law or at
equity.  The Borrower hereby waives any rights it or they may have to transfer
or change the venue of any suit, action or other proceeding brought against the
Borrower by the Bank in accordance with this paragraph or in connection with
this Third Amendment, the Loan Agreement or any other Loan Documents.

 

9.             Jury Trial Waiver. THE BANK AND THE BORROWER HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT
OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS THIRD
AMENDMENT, THE LOAN AGREEMENT OR ANY OF THE LOAN DOCUMENTS.  NO EMPLOYEE OF THE
BANK HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY THE TERMS AND PROVISIONS OF
THIS PARAGRAPH OF THIS THIRD AMENDMENT.

 

10.           CREDIT AGREEMENT.  A CREDIT AGREEMENT MUST BE IN WRITING TO BE
ENFORCEABLE UNDER NEBRASKA LAW.  TO PROTECT YOU AND US FROM ANY
MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING, OR
OFFER TO FORBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL ACCOMMODATION
IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, OR ANY
AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR SUBSTITUTION FOR ANY OR ALL OF THE
TERMS OR PROVISIONS OF ANY INSTRUMENT OR DOCUMENT EXECUTED IN CONNECTION WITH
THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, MUST BE IN WRITING TO BE
EFFECTIVE.

 

11.           Counterparts.  This Third Amendment may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
instrument.  A facsimile signature (or signatures sent by electronic mail in
.pdf format) will be deemed an original signature.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date first written above.

 

 

“Borrower”

 

 

 

 

LSCP, LLLP,

 

an Iowa limited liability limited partnership

 

 

 

 

By:

Little Sioux Corn Processors, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Stephen G. Roe

 

 

 

 

 

 

Its:

President

 

 

 

 

 

 

 

 

“Bank”

 

 

 

 

 

FIRST NATIONAL BANK OF OMAHA,

 

a national banking association

 

 

 

 

 

 

 

By:

     /s/ Bradley J. Brummund

 

 

 

 

Title:

  Vice President

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “A”

 

FORM OF OPERATING NOTE

 

[SEE THE ATTACHED]

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “B”

 

REAFFIRMATION OF GUARANTY

 

[SEE THE ATTACHED]

 

--------------------------------------------------------------------------------


 

REAFFIRMATION OF GUARANTY

 

This will confirm (a) that the undersigned hereby consents (i) to the terms of
that Third Amendment to the Amended and Restated Construction Loan Agreement
(the “Third Amendment”) of even date herewith by and between the Borrower and
the Bank and (ii) to the execution and delivery of the Third Amendment by the
Borrower; (b) that the Obligations of the Borrower to the Bank under the Loan
Agreement (as defined in the Third Amendment) as amended by the Third Amendment
constitutes an obligation of the Guarantor to the Bank under the terms and
conditions of the Guaranty; and (c) that all references to the “Loan Agreement”
contained in the Guaranty shall constitute references to the Loan Agreement as
amended by the Third Amendment, and as the same may be amended, restated or
otherwise modified from time to time hereafter.  The undersigned confirms to the
Bank that all of the terms, conditions, provisions, agreement, requirements,
promises, obligations, duties, covenants, and representations of the undersigned
under the Guaranty, and any and all other documents and agreements entered into
with respect to the obligations under the Guaranty, are incorporated herein by
this referenced as modified hereby and as so modified, are hereby ratified and
affirmed in all respects by the undersigned.

 

Dated as of April 30, 2008.

 

 

 

“Guarantor”

 

 

 

Little Sioux Corn Processors, L.L.C.,

 

an Iowa limited liability company

 

 

 

 

By:

/s/ Stephen G. Roe

 

 

 

 

Name:

Stephen G. Roe

 

 

 

 

Title:

  President

 

--------------------------------------------------------------------------------


 

OPERATING NOTE

 

$5,000,000.00

 

April 30, 2008

 

 

Omaha, Nebraska

 

FOR VALUE RECEIVED, the undersigned, LSCP, LLLP, an Iowa limited liability
limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the order of
FIRST NATIONAL BANK OF OMAHA, a national banking association (the “Bank”), at
its principal office located at 1620 Dodge Street, STOP 1050, Omaha, Nebraska
68197, in lawful money of the United States and in immediately available funds,
the principal amount of Five Million and No/100ths Dollars ($5,000,000.00) or,
so much thereof as may be advanced by the Bank pursuant to the terms and
provisions of the Loan Agreement, as hereinafter defined, between the Borrower
and the Bank (the “Principal Amount”).

 

The Borrower further agrees to pay (i) the Principal Amount and (ii) interest on
the unpaid Principal Amount from the date hereof at the rates and times
specified in the Loan Agreement, without off-set, deduction or counterclaim,
until paid in full.  The unpaid Principal Amount hereof, together with all
accrued and unpaid interest hereunder, shall be due and payable in accordance
with the terms and provisions of the Loan Agreement, but in any event not later
than June 1, 2008.

 

This Operating Note (this “Operating Note”) is an extension of the Operating
Note dated March 31, 2008 and attached as Exhibit “G” to that certain Amended
and Restated Construction Loan Agreement, dated April 5, 2007, by and between
the Borrower and the Bank (the “Initial Loan Agreement”), as amended by that
certain First Amendment to Amended and Restated Construction Loan Agreement
dated as of January 31, 2008 (the “First Amendment”), as further amended by that
certain Second Amendment to the Amended and Restated Construction Loan Agreement
dated as of March 31, 2008 (the “Second Amendment”), as further amended by that
certain Third Amendment to the Amended and Restated Construction Loan Agreement
dated as of April 30, 2008 (the “Third Amendment”) (each as amended,
supplemented, or otherwise modified from time to time, the Initial Loan
Agreement, the First Amendment, the Second Amendment, and the Third Amendment
are herein referred to collectively as the “Loan Agreement”), the terms and
conditions of which are incorporated herein by this reference.  All references
to the Operating Note in the Loan Agreement or in any of the other Loan
Documents, shall be deemed for all purposes to be a reference to this Operating
Note. This Operating Note is entitled to the benefits and security set forth in
the Loan Documents, including, but not limited to, the Security Agreement, the
Mortgage, the Assignment of Rents and Leases and the Guaranty.  In the event of
a conflict or inconsistency between the terms of this Operating Note and the
Loan Agreement, the terms and provisions of the Loan Agreement shall govern. 
Capitalized terms not otherwise defined in this Operating Note which are defined
in the Loan Agreement shall have the meanings ascribed thereto in the Loan
Agreement.

 

The Loan Agreement, among other things, contains (i) enumerated Events of
Default, (ii) provisions for acceleration of the maturity of this Operating Note
upon the happening of certain stated events, (iii) provisions for prepayments of
the Principal Amount of this Operating Note prior to the maturity of the
Operating Note, and (iv) provisions for modification or waiver of this Operating
Note upon the terms and conditions specified in the Loan Agreement.

 

--------------------------------------------------------------------------------


 

The occurrence of any Event of Default enumerated in the Loan Agreement or any
of the other Loan Documents shall constitute an Event of Default under this
Operating Note.  Upon any such Event of Default, the Bank shall have any and all
remedies provided in the Loan Agreement or any of the other Loan Documents,
including but not limited to the right, but not the obligation, to accelerate
the due date of this Operating Note and declare all obligations set forth herein
immediately due and payable, and such other remedies as are provided by law.  No
failure to exercise, and no delay in exercising, any rights hereunder on the
part of the Bank shall operate as a waiver of such rights.

 

Borrower acknowledges that the obligations evidenced by this Operating Note are
for business purposes only and are not an extension of consumer or individual
credit.

 

THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
GOVERNING LAW, PRESENTMENT FOR PAYMENT, NOTICE OF NONPAYMENT, NOTICE OF
DISHONOR, PROTEST, NOTICE OF PROTEST, DEMAND, NOTICE OF EVERY KIND IN CONNECTION
HEREWITH AND DILIGENCE IN ENFORCING PAYMENT OR BRINGING SUIT AGAINST ANY PARTY
HERETO.

 

This Operating Note is made under and governed by the laws of, and shall be
deemed to have been executed in, the State of Nebraska without giving effect to
choice of law principles (whether of the State of Nebraska or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Nebraska.

 

THE BANK AND THE BORROWER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY,
ARISING OUT OF OR IN ANY WAY RELATED TO THIS OPERATING NOTE.  NO OFFICER OR
EMPLOYEE OF THE BANK HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS
PROVISION.

 

Time is of the essence as to each and every date and each and every obligation
of the Borrower set forth in this Operating Note.

 

IN WITNESS WHEREOF, the Borrower has caused this Operating Note to be executed
and delivered to the Bank as of the day and year first written above.

 

 

“Borrower”

 

 

 

 

LSCP, LLLP,

 

an Iowa limited liability limited partnership

 

 

 

 

By:

Little Sioux Corn Processors, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Stephen G. Roe

 

 

 

 

 

 

Its:

President

 

 

 

 

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO THE

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

This Fourth Amendment to the Amended and Restated Construction Loan Agreement
(the “Fourth Amendment”) is made and entered into effective as of the 1st day of
June 2008 (“Effective Date”), by and between LSCP, LLLP, an Iowa limited
liability limited partnership (“LSCP, LLLP”), successor in interest to LSCP,
L.P., an Iowa limited partnership (“LSCP, L.P.”), with its principal offices in
Marcus, Iowa (LSCP, LLLP and LSCP, L.P. are referred to collectively as the
“Borrower”), and FIRST NATIONAL BANK OF OMAHA, a national banking association
with principal offices in Omaha, Nebraska (the “Bank”).

 

WHEREAS, the Bank and Borrower have entered into that certain Amended and
Restated Construction Loan Agreement dated as of April 5, 2007 (the “Initial
Loan Agreement”), as amended by (i) that certain First Amendment to Amended &
Restated Construction Loan Agreement dated as of January 31, 2008 (the “First
Amendment”), (ii) that certain Second Amendment to Amended and Restated
Construction Loan Agreement dated as of March 31, 2008 (the “Second Amendment”),
and (iii) that certain Third Amendment to Amended and Restated Construction Loan
Agreement dated as of April 30, 2008 (the “Third Amendment”) (the Initial Loan
Agreement as amended by the First Amendment, the Second Amendment, and the Third
Amendment are herein collectively referred to as the “Loan Agreement”); and

 

WHEREAS, the Borrower desires to modify and amend the Loan Agreement and the
Obligations of the Borrower pursuant to the Loan Documents, as hereinafter
provided; and

 

WHEREAS, the Bank has agreed, on its own behalf and with the required consent of
the participants, to make such amendments, subject to the terms and conditions
set forth in this Fourth Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements set forth in the Loan Agreement and the mutual
covenants and agreements contained herein, the Borrower and Bank mutually agree
as follows:

 

1.             Definitions.  Unless otherwise defined in this Fourth Amendment,
each capitalized term used in this Fourth Amendment, including its preamble and
recitals, has the meaning ascribed to it in the Loan Agreement.

 

2.             Amendments to Definitions.  The following defined terms as
reflected in Section 1.01 of the Agreement shall be, and hereby are, deleted in
their entirety and replaced by the definition reflected below for each such
defined term:

 

““Agreement” shall have the meaning given such term in the preamble hereto, and
shall include all schedules and exhibits thereto, in each case as amended,
supplemented, or modified by the terms and provisions of (i) the First Amendment
to Amended and Restated Construction Loan Agreement dated as of January 31,
2008, by and between Borrower and the Bank, (ii) the Second Amendment to Amended
and Restated Construction Loan Agreement dated as of March 31, 2008, by and
between the Borrower

 

1

--------------------------------------------------------------------------------


 

and the Bank, (iii) the Third Amendment to Amended and Restated Construction
Loan Agreement dated as of April 30, 2008, by and between the Borrower and the
Bank, and (iv) the Fourth Amendment to Amended and Restated Construction Loan
Agreement dated as of June 1, 2008, by and between the Borrower and the Bank,
and as may be further amended, supplemented, or modified from time to time in
accordance with the terms of this Agreement.

 

“Borrowing Base” means the lesser of:

 

(a)           Ten Million and No/100ths Dollars ($10,000,000.00) less the
aggregate amount of any outstanding Letters of Credit; or

 

(b)           The aggregate of (i) seventy-five percent (75%) of the Borrower’s
inventory of corn, at current value on the date reported, plus (ii) seventy-five
percent (75%) of the Borrower’s Finished Goods-Distiller’s Grains Inventory, at
current value on the date reported, plus (iii) seventy-five percent (75%) of the
Borrower’s Finished Goods-Ethanol Inventory, valued at the lower of cost or
market, plus (iv) seventy-five percent (75%) of the amount of the Borrower’s
current sales accounts receivable aged thirty (30) days or less, excluding,
however, any accounts receivable reasonably deemed ineligible by the Bank, and
plus (v) seventy-five percent (75%) of the amount of the Borrower’s current
state or federal incentives accounts receivable, including, but not limited to,
USDA CCC Bio-Energy Accounts Receivable, aged less than one hundred twenty
(120) days.

 

“Existing Swap Loan Termination Date” means the earlier to occur of (a) July 20,
2008, or (b) the date the Obligations are accelerated pursuant to this Agreement
or the Notes or (c) the date the Bank has received (i) notice in writing from
the Borrower of the Borrower’s election to terminate this Agreement or
(ii) indefeasible payment in full of the Obligations.”

 

“Mortgage” means the Amended, Restated and Expanded Mortgage, dated the Closing
Date, as amended by the First Amendment to Amended, Restated and Expanded
Mortgage dated as of June 1, 2008, between the Borrower and the Bank in the form
of Exhibit “A” attached hereto and incorporated herein by this reference
creating a first lien on the Property and a security interest in all of the
personal property incorporated therein as a fixture, each as security for
payment of the Obligations.

 

“Operating Loan Termination Date”  means the earliest to occur of the following:
(a) March 31, 2009, or such later date to which the Operating Loan Termination
Date has been extended by written agreement by the Bank, (b) the date the
Obligations are accelerated pursuant to the terms and provisions of this
Agreement or the Operating Note, (c) the date the Bank receives notice in
writing from the Borrower of the Borrower’s election to terminate the Operating
Note as described in Section 2.06 of this Agreement and (d) the date the Bank
receives (i) notice in writing from the Borrower of the Borrower’s election to
terminate this Agreement or (ii) indefeasible payment in full of the
Obligations.”

 

2

--------------------------------------------------------------------------------


 

3.             Extension of Operating Loan Termination Date.  The parties agree
that the Operating Loan shall be extended to March 31, 2009, subject to and in
accordance with the amended definition of the Operating Loan Termination Date
stated in Section 2 above.  Upon the execution of this Fourth Amendment,
Borrower agrees to deliver to the Bank an Amended Extension Operating Note in
the form attached hereto as Exhibit “B” and incorporated herein by this
reference (the “Extension Operating Note”).  Such Extension Operating Note shall
be an extension of and amendment to the Operating Note, dated April 30, 2008,
and attached to the Agreement as Exhibit “G,” and all references to the
Operating Note in the Agreement, or in any of the other Loan Documents, shall be
deemed for all purposes to be a reference to the Extension Operating Note
attached hereto.

 

4.             Extension of Maturity Dates of Existing Term Notes.  The parties
agree that the maturity dates of the Existing Term Notes shall be extended as
follows: (a) the maturity date of the Existing Swap Note shall be extended to
July 20, 2008, subject to and in accordance with the amended definition of the
Existing Swap Loan Termination Date stated in Section 2 above, (b) the maturity
date of the Existing Variable Rate Note shall be extended to July 20, 2008,
subject to and in accordance with the terms of the Agreement, and (c) the
maturity date of the Existing Long Term Revolving Note shall be extended to
July 20, 2008, subject to and in accordance with the terms of the Agreement. 
Upon the execution of this Fourth Amendment, Borrower agrees to deliver to the
Bank (x) an Extension Existing Swap Note in the form attached hereto as
Exhibit “C” and incorporated herein by this reference (the “Extension Existing
Swap Note”), (y) an Extension Existing Variable Rate Note in the form attached
hereto as Exhibit “D” and incorporated herein by this reference (the “Extension
Existing Variable Rate Note”), and (z) an Extension Existing Long Term Revolving
Note in the form attached hereto as Exhibit “E” and incorporated herein by this
reference (the “Extension Existing Long Term Revolving Note”).  Such Extension
Existing Swap Note shall be an extension of and amendment to the Existing Swap
Note, dated June 23, 2003, and attached to the Initial Loan Agreement as
Exhibit “J,” and all references to the Existing Swap Note in the Agreement, or
in any of the other Loan Documents, shall be deemed for all purposes to be a
reference to the Extension Existing Swap Note attached hereto.  Such Extension
Existing Variable Rate Note shall be an extension of and amendment to the
Existing Variable Rate Note, dated June 23, 2003, and attached to the Initial
Loan Agreement as Exhibit “K,” and all references to the Existing Variable Rate
Note in the Agreement, or in any of the other Loan Documents, shall be deemed
for all purposes to be a reference to the Extension Existing Variable Rate Note
attached hereto.  Such Extension Existing Long Term Revolving Note shall be an
extension of and amendment to the Existing Long Term Revolving Note, dated
June 23, 2003, and attached to the Initial Loan Agreement as Exhibit “L,” and
all references to the Existing Long Term Revolving Note in the Agreement, or in
any of the other Loan Documents, shall be deemed for all purposes to be a
reference to the Extension Existing Long Term Revolving Note attached hereto.

 

5.             Amendment to Section 2.06.   The parties agree that Section 2.06
of the Agreement shall be, and hereby is, deleted in its entirety and replaced
with the following:

 

“Section 2.06. Operating Loan.  The Bank agrees, on the terms and subject to the
conditions set forth in this Agreement, to lend up to Ten Million and No/100ths
Dollars ($10,000,000.00) to the Borrower relating to the Operating Loan, which
shall

 

3

--------------------------------------------------------------------------------


 

provide both operating line of credit financing and Letter of Credit financing
under the same financing facility and will refinance and replace the Existing
Operating Note.  The Bank will credit proceeds of the Operating Loan to the
Borrower’s deposit account with the Bank, bearing account number 22674210. 
Subject to the terms of this Agreement and the Operating Note, the Bank will
lend the Borrower, from time to time until the Operating Loan Termination Date
such sums as the Borrower may request by reasonable same-day notice to the Bank,
received by the Bank not later than 11:00 a.m. (Omaha, Nebraska time) of such
day, but which shall not exceed the aggregate principal amount at any one time
outstanding of Ten Million and No/100ths Dollars ($10,000,000.00) less (i) the
aggregate amounts of any sums previously disbursed to the Borrower under the
Operating Loan by the Bank at the request of, and for the account of, the
Borrower and (ii) the aggregate amount of any outstanding Letters of Credit (the
“Operating Loan Commitment”).  The Borrower may borrow, repay, and reborrow
under the Operating Loan, without penalty or premium, from the Closing Date
until the Operating Loan Termination Date, either the full amount of the
Operating Loan Commitment or any lesser sum.  It is the intention of the parties
that the outstanding balance of the Operating Loan shall not exceed the
Borrowing Base, and if at any time said balance exceeds the Borrowing Base, the
Borrower shall forthwith pay the Bank sufficient funds to reduce the balance of
the Operating Loan until it is in compliance with this requirement.  The
Borrower may elect to terminate the Operating Note at any time upon written
notice to the Bank.  In the event the Borrower elects to terminate the Operating
Note, the aggregate principal amount of the Operating Note outstanding, together
with any accrued and unpaid interest thereon, shall be due and payable to the
Bank on the date of such election, if not sooner paid.”

 

6.             Reaffirmation of Guaranty.  Upon the execution hereof, the
Borrower shall deliver to the Bank a Reaffirmation of Guaranty duly executed by
the Guarantor in the form attached hereto as Exhibit “F” and incorporated herein
by this reference.

 

7.             Ratification of Loan Agreement; No Waiver.  The Borrower and Bank
agree that, except as expressly provided in this Fourth Amendment, all terms and
provisions of the Agreement, including, but not limited to, the financial
covenants set forth in the Agreement, and all other Loan Documents shall remain
unchanged and in full force and effect and are hereby ratified and confirmed. 
No amendment contained in this Fourth Amendment shall be construed to amend or
waive any obligation of the Borrower under the Agreement or any provision of any
of the Loan Documents, except to the extent of the specific amendment referenced
herein.  No delay or omission by the Bank in exercising any power, right, or
remedy shall impair such power, right, or remedy or be construed as a waiver
thereof or an acquiescence therein, and no single or partial exercise of any
such power, right, or remedy shall preclude other or further exercise thereof or
the exercise of any other power, right, or remedy under the Agreement or any
other Loan Documents, or otherwise.

 

8.             Authorization.  By execution hereof, the undersigned
representative of the Borrower hereby represents and warrants that (i) he is an
Authorized Person of the Borrower, (ii) the execution, delivery and performance
of this Fourth Amendment is, and has been, duly authorized, approved and
ratified by all required partnership or company action of the Borrower and the
General Partner, and (iii) the amendments specifically referenced herein reflect
all of the

 

4

--------------------------------------------------------------------------------


 

amendments being requested by the Borrower relating to the terms and provisions
of the Loan Agreement and the other Loan Documents.

 

9.             Governing Law.  This Fourth Amendment shall be governed by, and
construed in accordance with, the laws of the State of Nebraska, other than
conflict of law provisions thereof.

 

10.           Submission to Jurisdiction; Venue.  The Borrower hereby submits to
the jurisdiction of any state or federal court sitting in Omaha, Nebraska, in
any action or proceeding arising out of or relating to this Fourth Amendment and
agrees that all claims in respect of the action or proceeding may be heard and
determined in any such court.  The Borrower also agrees not to bring any action
or proceeding arising out of or relating to this Fourth Amendment, the
Agreement, or any of the other Loan Documents, in any other court.  The Borrower
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety, or other security that might
be required of the Bank.  The Borrower agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity.  The
Borrower hereby waives any rights it or they may have to transfer or change the
venue of any suit, action or other proceeding brought against the Borrower by
the Bank in accordance with this paragraph or in connection with this Fourth
Amendment, the Agreement or any other Loan Documents.

 

11.           Costs and Expenses.  The Borrower agrees to pay on demand all
costs and expenses of the Bank in connection with the preparation, execution and
delivery of this Fourth Amendment, including, without limitation, the cost for
any title insurance endorsements or additional premiums and the reasonable fees
and out-of-pocket expenses of outside counsel for the Bank with respect thereto.

 

12.           Jury Trial Waiver. THE BANK AND THE BORROWER HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR
TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS FOURTH
AMENDMENT, THE AGREEMENT OR ANY OF THE LOAN DOCUMENTS.  NO EMPLOYEE OF THE BANK
HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY THE TERMS AND PROVISIONS OF THIS
PARAGRAPH OF THIS FOURTH AMENDMENT.

 

13.           CREDIT AGREEMENT.  A CREDIT AGREEMENT MUST BE IN WRITING TO BE
ENFORCEABLE UNDER NEBRASKA LAW.  TO PROTECT YOU AND US FROM ANY
MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING, OR
OFFER TO FORBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL ACCOMMODATION
IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, OR ANY
AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR SUBSTITUTION FOR ANY OR ALL OF THE
TERMS OR PROVISIONS OF ANY INSTRUMENT OR DOCUMENT EXECUTED IN CONNECTION WITH
THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, MUST BE IN WRITING TO BE
EFFECTIVE.

 

5

--------------------------------------------------------------------------------


 

14.           Counterparts.  This Fourth Amendment may be executed in one or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same instrument.  A facsimile signature (or signatures sent by electronic mail
in .pdf format) will be deemed an original signature.

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the Effective Date.

 

 

“Borrower”

 

 

 

LSCP, LLLP,

 

an Iowa limited liability limited partnership

 

 

 

By:

Little Sioux Corn Processors, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Stephen G. Roe

 

 

 

 

 

 

Its:

President

 

 

 

 

 

“Bank”

 

 

 

FIRST NATIONAL BANK OF OMAHA,

 

a national banking association

 

 

 

By:

   /s/ Bradley J. Brummund

 

 

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “A”

 

FORM OF FIRST AMENDMENT TO AMENDED, RESTATED AND EXPANDED MORTGAGE

 

[SEE THE ATTACHED]

 

7

--------------------------------------------------------------------------------


 

Prepared By:  Todd W. Weidemann, Esq, ISBA #14517, Woods & Aitken, LLP, 10250
Regency Circle, Suite 525, Omaha, Nebraska 68114, (402) 898-7400.

 

FIRST AMENDMENT

TO AMENDED, RESTATED AND EXPANDED MORTGAGE

 

THIS FIRST AMENDMENT TO AMENDED, RESTATED AND EXPANDED MORTGAGE (this “First
Amendment”) is executed as of the 1st day of June 2008, by LSCP, LLLP, an Iowa
limited liability limited partnership (“LSCP, LLLP”), successor in interest to
LSCP, L.P., an Iowa limited partnership (“LSCP, L.P.”) (LSCP, LLLP and LSCP,
L.P. are referred to jointly herein as the “Borrower”) whose mailing address is
4808 F. Avenue, Marcus, Iowa 51035, Attention: Steve Roe, to and for the benefit
of FIRST NATIONAL BANK OF OMAHA, a national banking association, its successors
and assigns (“Bank”), whose mailing address is 1620 Dodge Street, STOP 1050,
Omaha, Nebraska 68197-1050, Attn: Bradley J. Brummund.

 

RECITALS

 

WHEREAS, Borrower executed that certain Amended, Restated & Expanded Mortgage
dated April 5, 2007, for the benefit of the Bank which was filed for record on
April 6, 2007 as Document No. 2007 0583 in the Cherokee County, Iowa records
(the “Amended & Restated Mortgage”), which (i) amended and restated the terms
and provisions of that certain Mortgage, dated July 25, 2002, made by the
Borrower in favor of the Bank, filed with the Cherokee County Recorder on
July 26, 2002, as Instrument Number 02-1598 as amended by that certain Amendment
to Mortgage by and between Bank and Borrower dated December 2, 2004, and filed
with the Cherokee County Recorder on March 4, 2005 at Book 2005, Page 0448, and
(ii) encumbered the real property described on Exhibit “A” attached hereto and
incorporated herein by this reference; and

 

WHEREAS, the Borrower and the Bank have entered into an Amended and Restated
Construction Loan Agreement dated April 5, 2007 (the “Initial Loan Agreement”),
which was subsequently amended by (i) the First Amendment to Amended and
Restated Construction Loan Agreement dated as of January 31, 2008 (the “First
Amendment”), (ii) the Second Amendment to Amended and Restated Construction Loan
Agreement dated as of March 31, 2008 (the “Second Amendment”), and (iii) the
Third Amendment to Amended and Restated Construction

 

1

--------------------------------------------------------------------------------


 

Loan Agreement dated as of April 30, 2008 (the “Third Amendment”) (the Initial
Loan Agreement as amended by the First Amendment, the Second Amendment, and the
Third Amendment are herein collectively referred to as the “Loan Agreement”);
and

 

WHEREAS, the Borrower and the Bank entered into that certain Fourth Amendment to
Amended and Restated Construction Loan Agreement as of the date hereof (the
“Fourth Amendment to Loan Agreement”) for the purpose of amending the Loan
Agreement to extend the Operating Loan Termination Date and to increase the
amount of the operating line of credit financing and Letter of Credit financing
represented by the Operating Note from Five Million and No/100ths Dollars
($5,000,000.00) to Ten Million and No/100ths Dollars ($10,000,000.00) (the
“Operating Loan Increase”); and

 

WHEREAS, the Borrower and the Bank desire by this First Amendment to cause the
Amended & Restated Mortgage to be amended to reflect the Operating Loan
Increase.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, intending to be legally bound, the parties agree
as follows:

 

1.             DEFINITIONS.  Any capitalized term used in this First Amendment
(including its preamble and recitals) and not otherwise defined herein shall
have the meaning, if any, ascribed to it in Amended & Restated Mortgage.

 

2.             Amendment to Section 3(f).  In order to acknowledge and confirm
that the Operating Loan Increase is an “Obligation” secured by the Mortgage, the
parties agree that Section 3(f) of the Amended & Restated Mortgage shall be, and
hereby is, deleted in its entirety and replaced with the following:

 

“(f)          The payment of the indebtedness evidenced by the Extension
Operating Note (as defined in the Fourth Amendment to Amended and Restated
Construction Loan Agreement dated as of June 1, 2008 by and between Borrower and
Bank) in the principal amount of Ten Million and No/100ths Dollars
($10,000,000.00) and payable to the order of Bank, which amended, restated and
extended that certain Operating Note dated March 31, 2008 executed by Borrower
for the benefit of the Bank (as amended, the “Operating Note”), including all
subsequent advances pursuant to the Operating Note’s revolving credit
arrangement and the issuance of Letters of Credit, and together with Interest
(as defined therein) and fees and charges relating to the issuance of Letters of
Credit, and pursuant to the terms and conditions set forth therein or in the
Loan Agreement, which by this reference are incorporated herein, together with
any and all modifications, extensions and renewals thereof;”

 

Any and all references to the “Operating Note” in the Mortgage shall for all
purposes be deemed to refer to the Operating Note described above.

 

3.             Agreement Remains in Effect.  Except as expressly provided herein
or in the Fourth Amendment to Loan Agreement, all terms and provisions of the
Amended & Restated

 

2

--------------------------------------------------------------------------------


 

Mortgage shall remain unchanged and in full force and effect and are hereby
ratified and confirmed.  No amendment contained in this First Amendment shall be
construed to amend or waive any obligation of the Borrower under the Amended &
Restated Mortgage or any provision of any of the other Loan Documents, except to
the extent of the specific amendment referenced herein.  No delay or omission by
the Bank in exercising any power, right, or remedy shall impair such power,
right, or remedy or be construed as a waiver thereof or an acquiescence therein,
and no single or partial exercise of any such power, right, or remedy shall
preclude other or further exercise thereof or the exercise of any other power,
right, or remedy under the Amended & Restated Mortgage or any other Loan
Documents, or otherwise.

 

4.             Successors and Assigns.  This First Amendment is binding upon and
shall inure to the benefit of Borrower and Bank and their respective successors
and interests and permitted assigns.

 

5.             Headings.  The headings, captions and arrangements used in this
First Amendment are for convenience only and shall not affect the interpretation
of this First Amendment.

 

6.             Counterparts.  This First Amendment may be executed in one or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same instrument.  A facsimile signature (or signatures sent by electronic mail
in .pdf format) will be deemed an original signature.

 

IN WITNESS WHEREOF, Borrower has executed this First Amendment as of the date
and year first above written.

 

 

 

“Borrower”

 

 

 

LSCP, LLLP,

 

an Iowa limited liability limited partnership

 

 

 

By:

Little Sioux Corn Processors, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Stephen G. Roe

 

 

 

 

 

Its:

President

 

3

--------------------------------------------------------------------------------


 

 

“Bank”

 

 

 

FIRST NATIONAL BANK OF OMAHA,

 

a national banking association

 

 

 

By:

  /s/ Bradley J. Brummund

 

 

 

 

Title:

Vice President

 

 

STATE OF

Iowa

)

 

 

) ss.

 

COUNTY OF

Cherokee

)

 

 

On this 1st day of June, 2008, before me, the undersigned, a Notary Public in
and for the State of Iowa, personally appeared Stephen Roe, to me personally
known, who being by me duly sworn did say that the person is the General Manager
of Little Sioux Corn Processors, L.L.C., an Iowa limited liability company, the
General Partner of LSCP, LLLP, an Iowa limited liability limited partnership,
executing the forgoing instrument, that the instrument was signed on behalf of
said limited liability company as General Partner of LSCP, LLLP, an Iowa limited
liability limited partnership, by authority of the limited liability company’s
Managers; and that Stephen Roe as General Manager acknowledged the execution of
the instrument to be the voluntary act and deed of the limited liability company
and limited liability limited partnership by it and by the officer voluntarily
executed.

 

 

 

 

/s/ Sonia Jones

 

 

 

Notary Public

 

 

 

 

 

 

STATE OF

Nebraska

)

 

 

 

 

 

) ss.

 

 

 

COUNTY OF

Douglas

)

 

 

 

 

On this 1st day of June, 2008, before me, the undersigned, a Notary Public in
and for the State of Nebraska, personally appeared Bradley J. Brummund, to me
personally known, who being by me duly sworn did say that the person is a Vice
President of First National Bank of Omaha, a national banking association,
executing the forgoing instrument, that the instrument was signed on behalf of
said national banking association; and that Bradley J. Brummund as Vice
President acknowledged the execution of the instrument to be the voluntary act
and deed of the national banking association and by the officer voluntarily
executed.

 

 

 

/s/ Kiley Drog

 

Notary Public

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Legal Description of the Property

 

Legal Description of Tract 1

 

A tract of land in the fractional North Half of the Northeast One Quarter of
Section 2, Township 92 North, Range 42 West of the 5th P.M., Cherokee County,
Iowa, more particularly described as follows:

 

Beginning at the North Quarter Corner of Section 2, thence S 00°28’10” W
(bearing assumed with all subsequent bearings referenced there from) along the
West line of Northeast Quarter of Section 2 for a distance of 408.78 feet
measured (409.15 feet record) to the Northerly right of way line of the Chicago,
Central & Pacific Railroad Company; thence S 77°32’41” E along the Northerly
right of way line of said Chicago, Central and Pacific Railroad Company for a
distance of 2,640.86 feet to the West right of way line of F Avenue; thence N
00°24’06” E along said West right of way line for a distance of 702.05 feet;
thence N 89°35’54” W for a distance of 230.00 feet; thence N 00°24’06” E for a
distance of 245.00 feet to the South right of way line of 480th Street; thence S
89°23’02” W along said South right of way line for a distance of 248.92 feet;
thence N 00°40’34” W for a distance 55.00 feet to the North line of the
fractional Northeast Quarter of Section 2; thence S 89°23’02” W along the said
North line of the Northeast Quarter of Section 2 for a distance of 2,102.57 feet
to the point of beginning.

 

Said tract contains 40.03 acres more or less, with 1.59 acres for roadway
easements.

 

Legal Description of Tract 2

 

A tract of land in the fractional North half of the Northeast One Quarter of
Section 2, Township 92 North, Range 42 West of the 5th P.M. Cherokee County,
Iowa, more particularly described as follows:

 

Commencing at the Southeast corner of the fractional Northeast Quarter of the
Northeast Quarter of Section 2; thence S 89°48’24” W (bearing assumed with all
subsequent bearings referenced there from) along the South line of North Half of
the Northeast Quarter of Section 2 for a distance of 55.00 feet to the point of
beginning; thence continuing S 89°48’24” W along the South line of the North
half of the Northeast Quarter for a distance of 2,598.96 feet to the Southwest
corner of fractional Northwest Quarter of the Northeast Quarter of Section 2;
thence N 00°28’10” E along the West line of the fractional Northwest Quarter of
the Northeast Quarter of Section 2 for a distance of 899.57 feet to the
Southerly right of way line of the Chicago, Central and Pacific Railroad
Company; thence S 77°32’41” E along the said right of way line of the Chicago,
Central and Pacific Railroad Company for a distance of 2,656.32 feet to the West
right of way line of F Avenue; thence S 00°24’06” W along said West right of way
line of F Avenue for a distance of 317.87 feet to the point of beginning.

 

Said tract contains 36.31 acres more or less.

 

5

--------------------------------------------------------------------------------


 

Legal Description of Tract 3

 

A tract of land in the Northeast Quarter of the Northwest Quarter (NE ¼ NW ¼)
and the Northwest Quarter of the Northwest Quarter (NW ¼ NW ¼) of Section 2,
Township 92 North, Range 42 West of the 5th P.M., Cherokee County, Iowa, more
particularly described as follows:  Beginning at the Northeast Corner of the NW
¼ of said Section 2; thence South 89°19’10” West (bearing assumed with all
subsequent bearings referenced therefrom) along the North line of said NW¼ of
Section 2 for a distance of 1,759.48 feet; thence South 77°32’41” East along the
Northerly right of way line of the Chicago, Central & Pacific Railroad for a
distance of 1,798.33 feet; thence North 00°28’10” East, along the East line of
said NW¼  of Section 2 for a distance of 408.78 feet to the Point of Beginning.

 

Said tract contains 8.25 acres more or less, with 1.47 acres for easements.

 

6

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “B”

 

FORM OF OPERATING NOTE

 

[SEE THE ATTACHED]

 

--------------------------------------------------------------------------------


 

OPERATING NOTE

 

$10,000,000.00

 

June 1, 2008

 

 

Omaha, Nebraska

 

FOR VALUE RECEIVED, the undersigned, LSCP, LLLP, an Iowa limited liability
limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the order of
FIRST NATIONAL BANK OF OMAHA, a national banking association (the “Bank”), at
its principal office located at 1620 Dodge Street, STOP 1050, Omaha, Nebraska
68197, in lawful money of the United States and in immediately available funds,
the principal amount of Ten Million and No/100ths Dollars ($10,000,000.00) or,
so much thereof as may be advanced by the Bank pursuant to the terms and
provisions of the Loan Agreement, as hereinafter defined, between the Borrower
and the Bank (the “Principal Amount”).

 

The Borrower further agrees to pay (i) the Principal Amount and (ii) interest on
the unpaid Principal Amount from the date hereof at the rates and times
specified in the Loan Agreement, without off-set, deduction or counterclaim,
until paid in full.  The unpaid Principal Amount hereof, together with all
accrued and unpaid interest hereunder, shall be due and payable in accordance
with the terms and provisions of the Loan Agreement, but in any event not later
than March 31, 2009.

 

This Operating Note (this “Operating Note”) is an extension of the Operating
Note dated April 30, 2008 and attached as Exhibit “G” to that certain Amended
and Restated Construction Loan Agreement, dated April 5, 2007, by and between
the Borrower and the Bank (the “Initial Loan Agreement”), as amended by that
certain First Amendment to Amended and Restated Construction Loan Agreement
dated as of January 31, 2008 (the “First Amendment”), as further amended by that
certain Second Amendment to the Amended and Restated Construction Loan Agreement
dated as of March 31, 2008 (the “Second Amendment”), as further amended by that
certain Third Amendment to the Amended and Restated Construction Loan Agreement
dated as of April 30, 2008 (the “Third Amendment”) and as further amended by
that certain Fourth Amendment to the Amended and Restated Construction Loan
Agreement dated as of June 1, 2008 (the “Fourth Amendment”) (each as amended,
supplemented, or otherwise modified from time to time, the Initial Loan
Agreement, the First Amendment, the Second Amendment, the Third Amendment, and
the Fourth Amendment are herein referred to collectively as the “Loan
Agreement”), the terms and conditions of which are incorporated herein by this
reference.  All references to the Operating Note in the Loan Agreement or in any
of the other Loan Documents, shall be deemed for all purposes to be a reference
to this Operating Note. This Operating Note is entitled to the benefits and
security set forth in the Loan Documents, including, but not limited to, the
Security Agreement, the Mortgage, the Assignment of Rents and Leases and the
Guaranty.  In the event of a conflict or inconsistency between the terms of this
Operating Note and the Loan Agreement, the terms and provisions of the Loan
Agreement shall govern.  Capitalized terms not otherwise defined in this
Operating Note which are defined in the Loan Agreement shall have the meanings
ascribed thereto in the Loan Agreement.

 

The Loan Agreement, among other things, contains (i) enumerated Events of
Default, (ii) provisions for acceleration of the maturity of this Operating Note
upon the happening of certain stated events, (iii) provisions for prepayments of
the Principal Amount of this Operating Note

 

1

--------------------------------------------------------------------------------


 

prior to the maturity of the Operating Note, and (iv) provisions for
modification or waiver of this Operating Note upon the terms and conditions
specified in the Loan Agreement.

 

The occurrence of any Event of Default enumerated in the Loan Agreement or any
of the other Loan Documents shall constitute an Event of Default under this
Operating Note.  Upon any such Event of Default, the Bank shall have any and all
remedies provided in the Loan Agreement or any of the other Loan Documents,
including but not limited to the right, but not the obligation, to accelerate
the due date of this Operating Note and declare all obligations set forth herein
immediately due and payable, and such other remedies as are provided by law.  No
failure to exercise, and no delay in exercising, any rights hereunder on the
part of the Bank shall operate as a waiver of such rights.

 

Borrower acknowledges that the obligations evidenced by this Operating Note are
for business purposes only and are not an extension of consumer or individual
credit.

 

THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
GOVERNING LAW, PRESENTMENT FOR PAYMENT, NOTICE OF NONPAYMENT, NOTICE OF
DISHONOR, PROTEST, NOTICE OF PROTEST, DEMAND, NOTICE OF EVERY KIND IN CONNECTION
HEREWITH AND DILIGENCE IN ENFORCING PAYMENT OR BRINGING SUIT AGAINST ANY PARTY
HERETO.

 

This Operating Note is made under and governed by the laws of, and shall be
deemed to have been executed in, the State of Nebraska without giving effect to
choice of law principles (whether of the State of Nebraska or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Nebraska.

 

THE BANK AND THE BORROWER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY,
ARISING OUT OF OR IN ANY WAY RELATED TO THIS OPERATING NOTE.  NO OFFICER OR
EMPLOYEE OF THE BANK HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS
PROVISION.

 

Time is of the essence as to each and every date and each and every obligation
of the Borrower set forth in this Operating Note.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Operating Note to be executed
and delivered to the Bank as of the day and year first written above.

 

 

“Borrower”

 

 

 

LSCP, LLLP,

 

an Iowa limited liability limited partnership

 

 

 

By:

Little Sioux Corn Processors, L.L.C.,

 

 

its General Partner

 

 

 

 

By:

/s/ Stephen G. Roe

 

 

 

 

 

 

Its:

President

 

3

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “C”

 

FORM OF EXTENSION EXISTING SWAP NOTE

 

[SEE THE ATTACHED]

 

--------------------------------------------------------------------------------


 

AMENDED AND EXTENDED TERM NOTE 2

 

Note Date:

June 1, 2008

$9,058,774.46

Maturity Date:

July 20, 2008

 

 

FOR VALUE RECEIVED, LSCP, LLLP, an Iowa limited liability limited partnership
(“LSCP, LLLP”), successor in interest to LSCP, L.P., an Iowa limited partnership
(“LSCP, L.P.”), with its principal offices in Marcus, Iowa (LSCP, LLLP and LSCP,
L.P. are referred to collectively as the “BORROWER”) promises to pay to the
order of First National Bank of Omaha (“BANK”),  at its principal office or such
other address as BANK or holder may designate from time to time, the principal
sum of  Nine Million Fifty-Eight Thousand Seven Hundred Seventy-Four and
46/100ths Dollars ($9,058,774.46), or the amount shown on the BANK’s records to
be outstanding, plus interest (calculated on the basis of actual days elapsed in
a 360-day year) accruing each day on the unpaid principal balance at the annual
interest rates defined below.  Absent manifest error, the BANK’s records shall
be conclusive evidence of the principal and accrued interest owing hereunder.

 

This promissory note is executed pursuant to a Construction Loan Agreement
(“CONSTRUCTION LOAN AGREEMENT”) between BORROWER and BANK dated as of July 25,
2002, which together with all amendments thereto, is collectively called the
“AGREEMENT.”  All capitalized terms not otherwise defined in this note shall
have the meanings provided in the AGREEMENT.

 

INTEREST ACCRUAL.  Interest on the principal amount outstanding shall accrue
based on a three month LIBOR +280 bps.  Interest shall be calculated on the
basis of a 360-day year, counting the actual number of days elapsed.

 

REPAYMENT TERMS.  Interest on the outstanding principal balance shall be due and
payable quarterly, in arrears, with the first payment commencing on June 1,
2008.  In all events, the entire outstanding principal balance, together with
all accrued and unpaid interest, shall be immediately due and payable in full on
July 20, 2008.

 

PREPAYMENT.  The BORROWER may prepay this promissory note in full or in part at
any time.  Provided, however, a condition of any prepayment is that a fee shall
be paid to BANK sufficient to make BANK whole for any expenses related to
breaking fixed interest rates.  Each prepayment may be applied in inverse order
of maturity or as the BANK in its sole discretion may deem appropriate.  Such
prepayment shall not excuse the BORROWER from making subsequent payments each
quarter until the indebtedness is paid in full.  No payment of EXCESS CASH FLOW
shall be the cause of a payment to BANK for interest rate breakage fees or
otherwise result in any prepayment fee.

 

ADDITIONAL TERMS AND CONDITIONS. The AGREEMENT, and any amendments or
substitutions, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this promissory note by
reference.  The BORROWER agrees to pay all costs of collection, including
reasonable attorney’s

 

1

--------------------------------------------------------------------------------


 

fees and legal expenses incurred by the BANK if this promissory note is not paid
as provided above.  This promissory note shall be governed by the substantive
laws of the State of Nebraska.

 

WAIVER OF PRESENTMENT AND NOTICE OF DISHONOR.  BORROWER and any other person who
signs, guarantees or endorses this promissory note, to the extent allowed by
law, hereby waives presentment, demand or payment, notice of dishonor, protest,
and any notice relating to the acceleration of the maturity of this promissory
note.

 

 

LSCP, LLLP, an Iowa Limited Partnership

 

By Little Sioux Corn Processors, L.L.C. Its

 

General Partner

 

 

 

 

 

By:

/s/ Stephen G. Roe

 

                                       , President of
Little Sioux Corn Processors, L.L.C.

 

 

STATE OF IOWA

)

 

) ss.

COUNTY OF IOWA

)

 

On this 1st day of June, 2008, before me, the undersigned, a Notary Public,
personally appeared Stephen Roe, President of Little Sioux Corn Processors,
L.L.C., General Partner of LSCP, LLLP, on behalf of said entity, who executed
the foregoing instrument, and acknowledged that he executed the same as his
voluntary act and deed.

 

 

 

/s/ Sonia Jones

 

 

Notary Public

 

 

2

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “D”

 

FORM OF EXTENSION EXISTING VARIABLE RATE NOTE

 

[SEE THE ATTACHED]

 

--------------------------------------------------------------------------------


 

AMENDED AND EXTENDED TERM NOTE 3(variable rate)

 

Note Date:

June 1, 2008

$2,554,559.56

Maturity Date:

July 20, 2008

 

 

FOR VALUE RECEIVED, LSCP, LLLP, an Iowa limited liability limited partnership
(“LSCP, LLLP”), successor in interest to LSCP, L.P., an Iowa limited partnership
(“LSCP, L.P.”), with its principal offices in Marcus, Iowa (LSCP, LLLP and LSCP,
L.P. are referred to collectively as the “BORROWER”) promises to pay to the
order of First National Back of Omaha (“BANK”), at its principal office or such
other address as BANK or holder may designate from time to time, the principal
sum of  Two Million Five Hundred Fifty-Four Thousand Five Hundred Fifty-Nine and
56/100 Dollars ($2,554,559.56), or the amount shown on the BANK’s records to be
outstanding, plus interest (calculated on the basis of actual days elapsed in a
360-day year) accruing each day on the unpaid principal balance at the annual
interest rates defined below.  Absent manifest error, the BANK’s records shall
be conclusive evidence of the principal and accrued interest owing hereunder.

 

This promissory note is executed pursuant to a Construction Loan Agreement
(“CONSTRUCTION LOAN AGREEMENT”) between BORROWER and BANK dated as of July 25,
2002, which, together will all amendments thereto, is collectively called the
“AGREEMENT.”  All capitalized terms not otherwise defined in this note shall
have the meanings provided in the AGREEMENT.

 

INTEREST ACCRUAL.  Interest on the principal amount outstanding shall accrue
based on a three month LIBOR +280 bps.  Interest shall be calculated on the
basis of a 360-day year, counting the actual number of days elapsed.

 

REPAYMENT TERMS.  Interest and Principal shall be due and payable in the amounts
described in the AGREEMENT, which will be applied to this Note and an additional
Note, in the manner described in the AGREEMENT.  Any remaining principal
balance, plus any accrued but unpaid interest, shall be fully due and payable on
July 20, 2008, if not sooner paid.

 

PREPAYMENT.  The BORROWER may prepay this promissory note in full or in part at
any time.  Provided, however, a condition of any prepayment is that a fee shall
be paid to BANK sufficient to make BANK whole for any expenses related to
breaking fixed interest rates.  Each prepayment may be applied in inverse order
of maturity or as the BANK in its sold discretion may deem appropriate.  Such
prepayment shall not excuse the BORROWER from making subsequent payments each
quarter until the indebtedness is paid in full.  No payment of EXCESS CASH FLOW
shall be the cause of a payment to BANK for interest rate breakage fees or
otherwise result in any prepayment fee.

 

ADDITIONAL TERMS AND CONDITIONS.  The AGREEMENT, and any amendments or
substitutions, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this promissory note by
reference. The BORROWER agrees to pay all costs of collection, including
reasonable attorneys fees and legal expenses incurred by the BANK if this
promissory note is not paid as provided above.  This promissory note shall be
governed by the substantive laws of the State of Nebraska.

 

1

--------------------------------------------------------------------------------


 

WAIVER OF PRESENTMENT AND NOTICE OF DISHONOR.  BORROWER and any other person who
signs, guarantees or endorses this promissory note, to the extent allowed by
law, hereby waives presentment, demand for payment, notice of dishonor, protest,
and any notice relating to the acceleration of the maturity of this promissory
note.

 

 

 

LSCP, LLLP, an Iowa Limited Partnership

 

By Little Sioux Corn Processors, L.L.C. Its

 

General Partner

 

 

 

 

 

By:

/s/ Stephen G. Roe

 

                                       , President of Little Sioux Corn
Processors, L.L.C.

 

 

STATE OF IOWA

)

 

) ss.

COUNTY OF IOWA

)

 

On this 1st day of June, 2008, before me, the undersigned, a Notary Public,
personally appeared Stephen Roe, President of Little Sioux Corn Processors,
L.L.C., General Partner of LSCP, LLLP, on behalf of said entity, who executed
the foregoing instrument, and acknowledged that he executed the same as his
voluntary act and deed.

 

 

 

/s/ Sonia Jones

 

 

Notary Public

 

 

2

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “E”

 

FORM OF EXTENSION EXISTING LONG TERM REVOLVING NOTE

 

[SEE THE ATTACHED]

 

--------------------------------------------------------------------------------


 

AMENDED AND EXTENDED TERM NOTE 4 (with reducing revolver feature)

 

Note Date:

June 1, 2008

$5,000,000.00

Maturity Date:

July 20, 2008

 

 

FOR VALUE RECEIVED, LSCP, LLLP, an Iowa limited liability limited partnership
(“LSCP, LLLP”), successor in interest to LSCP, L.P., an Iowa limited partnership
(“LSCP, L.P.”), with its principal offices in Marcus, Iowa (LSCP, LLLP and LSCP,
L.P. are referred to collectively as the “BORROWER”) promises to pay to the
order of First National Back of Omaha (“BANK”), at its principal office or such
other address as BANK or holder may designate from time to time, the principal
sum of  Five Million and No/100 Dollars ($5,000,000.00), or the amount shown on
the BANK’s records to be outstanding, plus interest (calculated on the basis of
actual days elapsed in a 360-day year) accruing each day on the unpaid principal
balance at the annual interest rates defined below.  Absent manifest error, the
BANK’s records shall be conclusive evidence of the principal and accrued
interest owing hereunder.

 

This promissory note is executed pursuant to a Construction Loan Agreement
(“CONSTRUCTION LOAN AGREEMENT”) between BORROWER and BANK dated as of July 25,
2002, which, together will all amendments thereto, is collectively called the
“AGREEMENT.”  All capitalized terms not otherwise defined in this note shall
have the meanings provided in the AGREEMENT.

 

INTEREST ACCRUAL.  Interest on the principal amount outstanding shall accrue
based on a one month LIBOR +280 bps.  Interest shall be calculated on the basis
of a 360-day year, counting the actual number of days elapsed.

 

REVOLVING FEATURE.  The BORROWER may reborrow, on a revolving basis, that
principal amount repaid on this promissory note which remains at a variable
interest rate.  Pursuant to this revolving loan feature the BANK will lend the
BORROWER, from time to time until maturity of this note such sums in integral
multiples of $10,000.00 as the BORROWER may request by reasonable same day
notice to the BANK not later than 11:00 A.M. on Friday, or the next BUSINESS DAY
thereafter, each week but which shall not exceed in the aggregate principal
amount at any one time outstanding, $5,000,000.00.  The BORROWER may borrow,
repay and reborrow hereunder, from the date of this AGREEMENT until the maturity
of this note, said amount or any lesser sum which is $10,000.00 or an integral
multiple thereof.  Following repayment of AMENDED AND EXTENDED TERM NOTE 3, when
regular quarterly principal payments are applied to this note, the amount
available to be borrowed under the revolving loan feature will be
correspondingly reduced, so that the maximum amount outstanding under this
promissory note will decrease accordingly.

 

REPAYMENT TERMS.  Interest and Principal shall be due and payable in the amounts
described in the AGREEMENT, which will be applied to this Note and an additional
Note, in the manner described in the AGREEMENT.  Any remaining principal
balance, plus any accrued but unpaid interest, shall be fully due and payable on
July 20, 2008, if not sooner paid.

 

1

--------------------------------------------------------------------------------


 

PREPAYMENT.  The BORROWER may prepay this promissory note in full or in part at
any time.  Provided, however, a condition of any prepayment is that a fee shall
be paid to BANK sufficient to make BANK whole for any expenses related to
breaking fixed interest rates.  Each prepayment may be applied in inverse order
of maturity or as the BANK in its sold discretion may deem appropriate.  Such
prepayment shall not excuse the BORROWER from making subsequent payments each
quarter until the indebtedness is paid in full.  No payment of EXCESS CASH FLOW
shall be the cause of a payment to BANK for interest rate breakage fees or
otherwise result in any prepayment fee.

 

ADDITIONAL TERMS AND CONDITIONS.  The AGREEMENT, and any amendments or
substitutions, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this promissory note by
reference. The BORROWER agrees to pay all costs of collection, including
reasonable attorneys fees and legal expenses incurred by the BANK if this
promissory note is not paid as provided above.  This promissory note shall be
governed by the substantive laws of the State of Nebraska.

 

WAIVER OF PRESENTMENT AND NOTICE OF DISHONOR.  BORROWER and any other person who
signs, guarantees or endorses this promissory note, to the extent allowed by
law, hereby waives presentment, demand for payment, notice of dishonor, protest,
and any notice relating to the acceleration of the maturity of this promissory
note.

 

 

 

LSCP, LLLP, an Iowa Limited Partnership

 

By Little Sioux Corn Processors, L.L.C. Its

 

General Partner

 

 

 

 

 

By:

/s/ Stephen G. Roe

 

                                       , President of Little Sioux Corn
Processors, L.L.C.

 

STATE OF IOWA

)

 

) ss.

COUNTY OF IOWA

)

 

On this 1st day of June, 2008, before me, the undersigned, a Notary Public,
personally appeared Stephen Roe, President of Little Sioux Corn Processors,
L.L.C., General Partner of LSCP, LLLP, on behalf of said entity, who executed
the foregoing instrument, and acknowledged that he executed the same as his
voluntary act and deed.

 

 

 

/s/ Sonia Jones

 

 

Notary Public

 

 

2

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “F”

 

REAFFIRMATION OF GUARANTY

 

[SEE THE ATTACHED]

 

--------------------------------------------------------------------------------


 

REAFFIRMATION OF GUARANTY

 

                This will confirm (a) that the undersigned hereby consents
(i) to the terms of that Fourth Amendment to the Amended and Restated
Construction Loan Agreement (the “Fourth Amendment”) of even date herewith by
and between the Borrower and the Bank and (ii) to the execution and delivery of
the Fourth Amendment by the Borrower; (b) that the Obligations of the Borrower
to the Bank under the Loan Agreement (as defined in the Fourth Amendment) as
amended by the Fourth Amendment constitutes an obligation of the Guarantor to
the Bank under the terms and conditions of the Guaranty; and (c) that all
references to the “Loan Agreement” contained in the Guaranty shall constitute
references to the Loan Agreement as amended by the Fourth Amendment, and as the
same may be amended, restated or otherwise modified from time to time
hereafter.  The undersigned confirms to the Bank that all of the terms,
conditions, provisions, agreements, requirements, promises, obligations, duties,
covenants, and representations of the undersigned under the Guaranty, and any
and all other documents and agreements entered into with respect to the
obligations under the Guaranty, are incorporated herein by this reference as
modified hereby and as so modified, are hereby ratified and affirmed in all
respects by the undersigned.

 

Dated as of June 1, 2008.

 

 

 

“Guarantor”

 

 

 

Little Sioux Corn Processors, L.L.C.,

 

an Iowa limited liability company

 

 

 

By:

/s/ Stephen G. Roe

 

 

 

Name:

Stephen G. Roe

 

 

 

Title:

President

 

4

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO THE

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

This Fifth Amendment to the Amended and Restated Construction Loan Agreement
(the “Fifth Amendment”) is made and entered into effective as of the 20th day of
July 2008 (“Effective Date”), by and between LSCP, LLLP, an Iowa limited
liability limited partnership (“LSCP, LLLP”), successor in interest to LSCP,
L.P., an Iowa limited partnership (“LSCP, L.P.”), with its principal offices in
Marcus, Iowa (LSCP, LLLP and LSCP, L.P. are referred to collectively as the
“Borrower”), and FIRST NATIONAL BANK OF OMAHA, a national banking association
with principal offices in Omaha, Nebraska (the “Bank”).

 

WHEREAS, the Bank and Borrower have entered into that certain Amended and
Restated Construction Loan Agreement dated as of April 5, 2007 (the “Initial
Loan Agreement”), as amended by (i) that certain First Amendment to Amended &
Restated Construction Loan Agreement dated as of January 31, 2008 (the “First
Amendment”), (ii) that certain Second Amendment to Amended and Restated
Construction Loan Agreement dated as of March 31, 2008 (the “Second Amendment”),
(iii) that certain Third Amendment to Amended and Restated Construction Loan
Agreement dated as of April 30, 2008 (the “Third Amendment”), and (iv) that
certain Fourth Amendment to Amended and Restated Construction Loan Agreement
dated as of June 1, 2008 (the “Fourth Amendment”) (the Initial Loan Agreement as
amended by the First Amendment, the Second Amendment, the Third Amendment, and
the Fourth Amendment are herein collectively referred to as the “Loan
Agreement”); and

 

WHEREAS, the entire proceeds of the Construction Loan were not drawn upon prior
to the Construction Loan Termination Date in accordance with the terms and
provisions of the Loan Agreement; and

 

WHEREAS, the Bank acknowledges that, notwithstanding Substantial Completion of
the Expansion Facility by the original Completion Date, the Borrowers requested,
and the Bank is willing to grant (in accordance with the terms and provisions of
this Fifth Amendment), an extension of the Completion Date in order to
facilitate the completion of construction of certain ancillary portions of the
Expansion Facility; and

 

WHEREAS, the Borrower desires to modify and amend the Loan Agreement and the
Obligations of the Borrower pursuant to the Loan Documents, as hereinafter
provided; and

 

WHEREAS, the Bank has agreed, on its own behalf and with the required consent of
the participants, to make such amendments, subject to the terms and conditions
set forth in this Fifth Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements set forth in the Loan Agreement and the mutual
covenants and agreements contained herein, the Borrower and Bank mutually agree
as follows:

 

--------------------------------------------------------------------------------


 

1.             Definitions.  Unless otherwise defined in this Fifth Amendment,
each capitalized term used in this Fifth Amendment, including its preamble and
recitals, has the meaning ascribed to it in the Loan Agreement.

 

2.             Amendments to Definitions.  The following defined terms as
reflected in Section 1.01 of the Agreement shall be, and hereby are, deleted in
their entirety and replaced by the definition reflected below for each such
defined term:

 

““Agreement” shall have the meaning given such term in the preamble hereto, and
shall include all schedules and exhibits thereto, in each case as amended,
supplemented, or modified by the terms and provisions of (i) the First Amendment
to Amended and Restated Construction Loan Agreement dated as of January 31,
2008, by and between Borrower and the Bank, (ii) the Second Amendment to Amended
and Restated Construction Loan Agreement dated as of March 31, 2008, by and
between the Borrower and the Bank, (iii) the Third Amendment to Amended and
Restated Construction Loan Agreement dated as of April 30, 2008, by and between
the Borrower and the Bank, (iv) the Fourth Amendment to Amended and Restated
Construction Loan Agreement dated as of June 1, 2008, by and between the
Borrower and the Bank, and (v) the Fifth Amendment to Amended and Restated
Construction Loan Agreement dated as of July 20, 2008, by and between Borrower
and the Bank, and as may be further amended, supplemented, or modified from time
to time in accordance with the terms of this Agreement.

 

“Amended Existing Swap Note” means that certain Amended and Restated Existing
Swap Note executed by Borrower for the benefit of the Bank dated as of July 20,
2008.

 

“Completion Date” means the earlier to occur of (i) October 20, 2008 or (ii) the
date the construction of the Project is completed.

 

“Existing Swap Loan Termination Date” means the earlier to occur of (a) July 20,
2013, or (b) the date the Obligations are accelerated pursuant to this Agreement
or the Notes or (c) the date the Bank has received (i) notice in writing from
the Borrower of the Borrower’s election to terminate this Agreement or
(ii) indefeasible payment in full of the Obligations.”

 

3.                                       Existing Swap Note.

 

a.               Existing Swap Note Termination Date.  The parties agree that
the maturity date of the Existing Swap Note shall be extended to July 20, 2013,
subject to and in accordance with the amended definition of the Existing Swap
Loan Termination Date stated in Section 2 above.  Upon the execution of this
Fifth Amendment, Borrower agrees to deliver to the Bank an Amended and Restated
Existing Swap Note in the form attached hereto as Exhibit “A” and incorporated
herein by this reference (“Amended Existing Swap Note”), and all references to
the Existing Swap Note in the Agreement, or in any of the

 

--------------------------------------------------------------------------------


 

other Loan Documents, shall be deemed for all purposes to be a reference to the
Amended Existing Swap Note attached hereto.

 

b.              Section 2.01(b).  The parties agree that Section 2.01(b) of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

“(b)         During the period beginning on the date of execution of this
Agreement and ending on July 20, 2008, the terms and provisions of the Existing
Swap Note shall remain in full force and effect and the interest rate, interest
period, repayment and other terms and provisions thereof shall likewise remain
in full force and effect.  Thereafter, the terms and provisions of the Amended
Existing Swap Note shall govern.”

 

4.             Termination of Construction Loan Commitment.  Upon the date
hereof, $61,381,558.42 of the principal amount of the Construction Loan has been
funded.  The parties agree that on the date hereof, the remaining $11,618,441.58
of the Construction Loan (the “Unadvanced Construction Loan Amount”) shall be
(i) advanced by the Bank and placed in a deposit account in the name of the
Borrower and maintained with the Bank, the balance of which shall be frozen
except for permitted disbursements described in this Section 4, (ii) held as
additional Collateral for the benefit of the Bank pursuant to and subject to the
terms and provisions of the Security Agreement, and (iii) disbursed only in
accordance with the terms and provisions of the Disbursement Agreement as if the
same were “Advances” of the Construction Loan as described therein.  As of the
date hereof, the parties agree that the Construction Loan Commitment is
terminated and the Construction Loan shall be converted and replaced, in
accordance with the Loan Agreement, as follows:

 

a.             Swap Loan.  $36,500,000.00 of the Construction Loan shall be
converted into the Swap Loan evidenced by the Swap Note; and

 

b.             Variable Rate Loan.  $19,881,558.42 of the Construction Loan plus
the Unadvanced Construction Loan Amount plus the outstanding principal balance
of the Existing Variable Rate Note in the amount of $2,554,559.56, shall all be
converted to and replaced by the Variable Rate Note with a principal amount of
$34,054,559.56; and

 

c.             Long Term Revolving Loan.  $5,000,000.00 of the Construction Loan
shall be converted into the Long Term Revolving Loan and represented by the Long
Term Revolving Note.

 

Upon the execution hereof, the Borrower agrees to execute and deliver to the
Bank the Swap Note, the Variable Rate Note, and the Long Term Revolving Note, in
the forms attached hereto as Exhibits “B”, “C”, and “D”, respectively, and
incorporated herein by this reference.

 

5.             Reaffirmation of Guaranty.  Upon the execution hereof, the
Borrower shall deliver to the Bank a Reaffirmation of Guaranty duly executed by
the Guarantor in the form attached hereto as Exhibit “E” and incorporated herein
by this reference.

 

--------------------------------------------------------------------------------


 

6.             Ratification of Loan Agreement; No Waiver.  The Borrower and Bank
agree that, except as expressly provided in this Fifth Amendment, all terms and
provisions of the Agreement, including, but not limited to, the financial
covenants set forth in the Agreement, and all other Loan Documents shall remain
unchanged and in full force and effect and are hereby ratified and confirmed. 
No amendment contained in this Fifth Amendment shall be construed to amend or
waive any obligation of the Borrower under the Agreement or any provision of any
of the Loan Documents, except to the extent of the specific amendment referenced
herein.  No delay or omission by the Bank in exercising any power, right, or
remedy shall impair such power, right, or remedy or be construed as a waiver
thereof or an acquiescence therein, and no single or partial exercise of any
such power, right, or remedy shall preclude other or further exercise thereof or
the exercise of any other power, right, or remedy under the Agreement or any
other Loan Documents, or otherwise.

 

7.             Authorization.  By execution hereof, the undersigned
representative of the Borrower hereby represents and warrants that (i) he is an
Authorized Person of the Borrower, (ii) the execution, delivery and performance
of this Fifth Amendment is, and has been, duly authorized, approved and ratified
by all required partnership or company action of the Borrower and the General
Partner, and (iii) the amendments specifically referenced herein reflect all of
the amendments being requested by the Borrower relating to the terms and
provisions of the Loan Agreement and the other Loan Documents.

 

8.             Governing Law.  This Fifth Amendment shall be governed by, and
construed in accordance with, the laws of the State of Nebraska, other than
conflict of law provisions thereof.

 

9.             Submission to Jurisdiction; Venue.  The Borrower hereby submits
to the jurisdiction of any state or federal court sitting in Omaha, Nebraska, in
any action or proceeding arising out of or relating to this Fifth Amendment and
agrees that all claims in respect of the action or proceeding may be heard and
determined in any such court.  The Borrower also agrees not to bring any action
or proceeding arising out of or relating to this Fifth Amendment, the Agreement,
or any of the other Loan Documents, in any other court.  The Borrower waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety, or other security that might be required of
the Bank.  The Borrower agrees that a final judgment in any action or proceeding
so brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law or at equity.  The Borrower hereby waives any
rights it or they may have to transfer or change the venue of any suit, action
or other proceeding brought against the Borrower by the Bank in accordance with
this paragraph or in connection with this Fifth Amendment, the Agreement or any
other Loan Documents.

 

10.           Costs and Expenses.  The Borrower agrees to pay on demand all
costs and expenses of the Bank in connection with the preparation, execution and
delivery of this Fifth Amendment, including, without limitation, the cost for
any title insurance endorsements or additional premiums and the reasonable fees
and out-of-pocket expenses of outside counsel for the Bank with respect thereto.

 

--------------------------------------------------------------------------------


 

11.           Jury Trial Waiver. THE BANK AND THE BORROWER HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR
TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS FIFTH
AMENDMENT, THE AGREEMENT OR ANY OF THE LOAN DOCUMENTS.  NO EMPLOYEE OF THE BANK
HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY THE TERMS AND PROVISIONS OF THIS
PARAGRAPH OF THIS FIFTH AMENDMENT.

 

12.           CREDIT AGREEMENT.  A CREDIT AGREEMENT MUST BE IN WRITING TO BE
ENFORCEABLE UNDER NEBRASKA LAW.  TO PROTECT YOU AND US FROM ANY
MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING, OR
OFFER TO FORBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL ACCOMMODATION
IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, OR ANY
AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR SUBSTITUTION FOR ANY OR ALL OF THE
TERMS OR PROVISIONS OF ANY INSTRUMENT OR DOCUMENT EXECUTED IN CONNECTION WITH
THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, MUST BE IN WRITING TO BE
EFFECTIVE.

 

13.           Counterparts.  This Fifth Amendment may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
instrument.  A facsimile signature (or signatures sent by electronic mail in
.pdf format) will be deemed an original signature.

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the Effective Date.

 

 

“Borrower”

 

 

 

LSCP, LLLP,

 

an Iowa limited liability limited partnership

 

 

 

By:

Little Sioux Corn Processors, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Stephen G. Roe

 

 

 

 

 

 

Its:

President

 

--------------------------------------------------------------------------------


 

 

“Bank”

 

 

 

FIRST NATIONAL BANK OF OMAHA,

 

a national banking association

 

 

 

 

 

By:

/s/ Bradley J. Brummund

 

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “A”

 

Amended Existing Swap Note

 

 [SEE THE ATTACHED]

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

EXISTING SWAP NOTE

 

$9,058,774.46

 

July, 20, 2008

 

 

Omaha, Nebraska

 

FOR VALUE RECEIVED, the undersigned, LSCP, LLLP, an Iowa limited liability
limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the order of
FIRST NATIONAL BANK OF OMAHA, a national banking association (the “Bank”), at
its principal office located at 1620 Dodge Street, STOP 1050, Omaha, Nebraska
68197, in lawful money of the United States and in immediately available funds,
the principal amount of Nine Million Fifty Eight Thousand Seven Hundred Seventy
Four and 46/100ths Dollars ($9,058,774.46)  (the “Principal Amount”).

 

The Borrower also promises to pay (i) on the first (1st) day of every third
month, commencing on September 1, 2008, the scheduled payment of Principal
Amount reflected on Schedule I to this Amended & Restated Existing Swap Note and
any and all interest accrued on the unpaid Principal Amount at a variable rate
equal to the [three (3) month LIBOR Rate, in effect from time to time, plus
(a) two hundred eighty (280) basis points prior to acceleration or maturity],
and (b) an additional six hundred (600) basis points after maturity, whether by
acceleration or otherwise, without off-set, deduction or counterclaim, until
paid in full (the interest rate herein is subject to the Maximum Rate
determination in Section 8.16 of the Loan Agreement) and (ii) fees at such times
and at such rates and amounts specified in the Loan Agreement, without off-set,
deduction or counterclaim, until paid in full.  The unpaid Principal Amount
hereof, together with all accrued and unpaid interest and fees, shall be due and
payable on the date that is the earliest to occur of the following: (i) July 20,
2013, (ii) the date the Obligations are accelerated pursuant to the Loan
Agreement or this Amended and Restated Existing Swap Note and (iii) the date the
Bank has received indefeasible payment in full of the Obligations.  The Borrower
also agrees to pay, at the time of any prepayment of this Amended and Restated
Existing Swap Note, any amounts as may be provided in the Loan Agreement or in
the Swap Contracts as compensation to the Bank for prepayment of the Amended and
Restated Existing Swap Note, including, but not limited to, any fees or costs
incurred by the Bank as a result of the termination or breakage of any Swap
Contracts to which the Borrower is a party in relation to the Existing Swap
Loan.

 

This Amended and Restated Existing Swap Note is an amendment and extension of
that certain Existing Swap Note dated June 1, 2008, referred to in the Amended
and Restated Construction Loan Agreement, dated April 5, 2007, by and between
the Borrower and the Bank (the “Initial Loan Agreement”), as amended by that
certain First Amendment to Amended and Restated Construction Loan Agreement
dated as of January 31, 2008 (the “First Amendment”), as further amended by that
certain Second Amendment to the Amended and Restated Construction Loan Agreement
dated as of March 31, 2008 (the “Second Amendment”), as further amended by that
certain Third Amendment to the Amended and Restated Construction Loan Agreement
dated as of April 30, 2008 (the “Third Amendment”), as further amended by that
certain Fourth Amendment to the Amended and Restated Construction Loan Agreement
dated as of June 1, 2008 (the “Fourth Amendment”), as further amended by that
certain Fifth Amendment to the Amended and Restated Construction Loan Agreement
dated as of July 20,

 

--------------------------------------------------------------------------------


 

2008 (the “Fifth Amendment”) (each as amended, supplemented, or otherwise
modified from time to time, the Initial Loan Agreement, the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, and the Fifth
Amendment are herein referred to collectively as the “Loan Agreement”), the
terms and conditions of which are incorporated herein by this reference.  This
Amended and Restated Existing Swap Note is entitled to the benefits and security
set forth in the Loan Documents, including, but not limited to, the Security
Agreement, the Mortgage, the Assignment of Rents and Leases and the Guaranty. 
In the event of a conflict or inconsistency between the terms of this Amended
and Restated Existing Swap Note and the Loan Agreement, the terms and provisions
of the Loan Agreement shall govern.  Capitalized terms not otherwise defined in
this Amended and Restated Existing Swap Note which are defined in the Loan
Agreement shall have the meanings ascribed thereto in the Loan Agreement.

 

This Amended and Restated Existing Swap Note is given in modification,
replacement and restatement of, but not extinguishment of, the unpaid
indebtedness evidenced by the Existing Swap Note.  This Amended and Restated
Existing Swap Note modifies and replaces, but does not repay said Existing Swap
Note, and all indebtedness formerly evidenced by the Existing Swap Note and
unpaid on the date hereof shall now be evidenced by this Amended and Restated
Existing Swap Note, and as of the date hereof, the Existing Swap Note shall no
longer evidence said outstanding indebtedness.  This Amended and Restated
Existing Swap Note shall not be considered to be a novation of the Existing Swap
Note as this Amended and Restated Existing Swap Note evidences the same
indebtedness and is secured by the same collateral.

 

The Loan Agreement, among other things, contains (i) enumerated Events of
Default, (ii) provisions for acceleration of the maturity of this Amended and
Restated Existing Swap Note upon the happening of certain stated events,
(iii) provisions for prepayments of the principal amount of this Amended and
Restated Existing Swap Note prior to the maturity of the Amended and Restated
Existing Swap Note and the prepayment fees and restrictions related thereto, and
(iv) provisions for modification or waiver of this Amended and Restated Existing
Swap Note upon the terms and conditions specified in the Loan Agreement.

 

The occurrence of any Event of Default enumerated in the Loan Agreement or any
of the other Loan Documents shall constitute an Event of Default under this
Amended and Restated Existing Swap Note.  Upon any such Event of Default, the
Bank shall have any and all remedies provided in the Loan Agreement or any of
the other Loan Documents, including but not limited to the right, but not the
obligation, to accelerate the due date of this Amended and Restated Existing
Swap Note and declare all obligations set forth herein immediately due and
payable, and such other remedies as are provided by law.  No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
Bank shall operate as a waiver of such rights.

 

The Borrower acknowledges that the Obligations evidenced by this Amended and
Restated Existing Swap Note are for business purposes only and are not an
extension of consumer or individual credit.

 

THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
GOVERNING LAW, PRESENTMENT FOR PAYMENT,

 

--------------------------------------------------------------------------------


 

NOTICE OF NONPAYMENT, NOTICE OF DISHONOR, PROTEST, NOTICE OF PROTEST, DEMAND,
NOTICE OF EVERY KIND IN CONNECTION HEREWITH AND DILIGENCE IN ENFORCING PAYMENT
OR BRINGING SUIT AGAINST ANY PARTY HERETO.

 

This Amended and Restated Existing Swap Note is made under and governed by the
laws of, and shall be deemed to have been executed in, the State of Nebraska
without giving effect to choice of law principles (whether of the State of
Nebraska or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Nebraska.

 

THE BANK AND THE BORROWER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY,
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AMENDED AND RESTATED EXISTING SWAP
NOTE.  NO OFFICER OR EMPLOYEE OF THE BANK HAS AUTHORITY TO WAIVE, CONDITION, OR
MODIFY THIS PROVISION.

 

Time is of the essence as to each and every date and each and every Obligation
of the Borrower set forth in this Amended and Restated Existing Swap Note.

 

IN WITNESS WHEREOF, the Borrower has caused this Amended and Restated Existing
Swap Note to be executed and delivered to the Bank as of the day and year first
written above.

 

 

 

“Borrower”

 

 

 

LSCP, LLLP,

 

an Iowa limited liability limited partnership

 

 

 

By:

Little Sioux Corn Processors, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Stephen G. Roe

 

 

 

 

 

 

Its:

President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Principal Payments

 

[See the Attached]

 

--------------------------------------------------------------------------------


 

Schedule I to Amended and Restated Existing Swap Note

 

AMORTIZATION SCHEDULE – Normal Amortization, 360 Day Year

 

#

 

Date

 

Principal

 

1

 

 

9/1/2008

 

452,938.72

 

2

 

 

12/1/2008

 

452,938.72

 

2008 Totals

 

 

 

 

905,877.44

 

 

 

 

 

 

 

 

3

 

 

3/1/2009

 

452,938.72

 

4

 

 

6/1/2009

 

452,938.72

 

5

 

 

9/1/2009

 

452,938.72

 

6

 

 

12/1/2009

 

452,938.72

 

2009 Totals

 

 

 

 

1,811,784.88

 

 

 

 

 

 

 

 

7

 

 

3/1/2010

 

452,938.72

 

8

 

 

6/1/2010

 

452,938.72

 

9

 

 

9/1/2010

 

452,938.72

 

10

 

 

12/1/2010

 

452,938.72

 

2010 Totals

 

 

 

 

1,811,754.88

 

 

 

 

 

 

 

 

11

 

 

3/1/2011

 

452,938.72

 

12

 

 

6/1/2011

 

452,938.72

 

13

 

 

9/1/2011

 

452,938.72

 

14

 

 

12/1/2011

 

452,938.72

 

2011 Totals

 

 

 

 

1,811,754.88

 

 

 

 

 

 

 

 

15

 

 

3/1/2012

 

452,938.72

 

16

 

 

6/1/2012

 

452,938.72

 

17

 

 

9/1/2012

 

452,938.72

 

18

 

 

12/1/2012

 

452,938.72

 

2012 Totals

 

 

 

 

1,811,754.88

 

 

 

 

 

 

 

 

19

 

 

3/1/2013

 

452,938.72

 

20

 

 

6/1/2013

 

452,938.72

 

21

 

 

7/20/2013

 

Entire remaining balance due

 

2013 Totals

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “B”

 

Swap Note

 

[SEE THE ATTACHED]

 

--------------------------------------------------------------------------------


 

SWAP NOTE

 

$36,500,000.00

 

July 20, 2008

 

 

Omaha, Nebraska

 

FOR VALUE RECEIVED, the undersigned, LSCP, LLLP, an Iowa limited liability
limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the order of
FIRST NATIONAL BANK OF OMAHA, a national banking association (the “Bank”), at
its principal office located at 1620 Dodge Street, STOP 1050, Omaha, Nebraska
68197, in lawful money of the United States and in immediately available funds,
the principal amount of Thirty Six Million Five Hundred Thousand and No/100ths
Dollars ($36,500,000.00) (the “Principal Amount”).

 

The Borrower also promises to pay (i) the Principal Amount, without off-set,
deduction or counterclaim, until paid in full, (ii) interest on the unpaid
Principal Amount from the date hereof at the rates and times specified in the
Loan Agreement, without off-set, deduction or counterclaim, until paid in full
and (iii) fees at such times and at such rates and amounts specified in the Loan
Agreement, without off-set, deduction or counterclaim, until paid in full.  The
unpaid Principal Amount hereof, together with all accrued and unpaid interest
and fees, shall be due and payable on the date that is the earliest to occur of
the following: (i) July 20, 2013, (ii) the date the Obligations are accelerated
pursuant to the Loan Agreement or this Swap Note and (iii) the date the Bank has
received indefeasible payment in full of the Obligations.

 

This Swap Note is the Swap Note referred to in the Amended and Restated
Construction Loan Agreement, dated April 5, 2007, by and between the Borrower
and the Bank (the “Initial Loan Agreement”), as amended by that certain First
Amendment to Amended and Restated Construction Loan Agreement dated as of
January 31, 2008 (the “First Amendment”), as further amended by that certain
Second Amendment to the Amended and Restated Construction Loan Agreement dated
as of March 31, 2008 (the “Second Amendment”), as further amended by that
certain Third Amendment to the Amended and Restated Construction Loan Agreement
dated as of April 30, 2008 (the “Third Amendment”), as further amended by that
certain Fourth Amendment to the Amended and Restated Construction Loan Agreement
dated as of June 1, 2008 (the “Fourth Amendment”), as further amended by that
certain Fifth Amendment to the Amended and Restated Construction Loan Agreement
dated as of July 20, 2008 (the “Fifth Amendment”) (each as amended,
supplemented, or otherwise modified from time to time, the Initial Loan
Agreement, the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, and the Fifth Amendment are herein referred to collectively as
the “Loan Agreement”), the terms and conditions of which are incorporated herein
by this reference.  This Swap Note is entitled to the benefits and security set
forth in the Loan Documents, including, but not limited to, the Security
Agreement, the Mortgage, the Assignment of Rents and Leases and the Guaranty. 
In the event of a conflict or inconsistency between the terms of this Swap Note
and the Loan Agreement, the terms and provisions of the Loan Agreement shall
govern.  Capitalized terms not otherwise defined in this Swap Note which are
defined in the Loan Agreement shall have the meanings ascribed thereto in the
Loan Agreement.

 

The Loan Agreement, among other things, contains (i) enumerated Events of
Default, (ii) provisions for acceleration of the maturity of this Swap Note upon
the happening of certain stated events, (iii) provisions for prepayments of the
principal amount of this Swap Note prior to

 

--------------------------------------------------------------------------------


 

the maturity of the Swap Note and the prepayment fees and restrictions related
thereto, and (iv) provisions for modification or waiver of this Swap Note upon
the terms and conditions specified in the Loan Agreement.

 

The occurrence of any Event of Default enumerated in the Loan Agreement or any
of the other Loan Documents shall constitute an Event of Default under this Swap
Note.  Upon any such Event of Default, the Bank shall have any and all remedies
provided in the Loan Agreement or any of the other Loan Documents, including but
not limited to the right, but not the obligation, to accelerate the due date of
this Swap Note and declare all obligations set forth herein immediately due and
payable, and such other remedies as are provided by law.  No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
Bank shall operate as a waiver of such rights.

 

The Borrower acknowledges that the Obligations evidenced by this Swap Note are
for business purposes only and are not an extension of consumer or individual
credit.

 

THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
GOVERNING LAW, PRESENTMENT FOR PAYMENT, NOTICE OF NONPAYMENT, NOTICE OF
DISHONOR, PROTEST, NOTICE OF PROTEST, DEMAND, NOTICE OF EVERY KIND IN CONNECTION
HEREWITH AND DILIGENCE IN ENFORCING PAYMENT OR BRINGING SUIT AGAINST ANY PARTY
HERETO.

 

This Swap Note is made under and governed by the laws of, and shall be deemed to
have been executed in, the State of Nebraska without giving effect to choice of
law principles (whether of the State of Nebraska or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Nebraska.

 

THE BANK AND THE BORROWER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY,
ARISING OUT OF OR IN ANY WAY RELATED TO THIS SWAP NOTE.  NO OFFICER OR EMPLOYEE
OF THE BANK HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.

 

Time is of the essence as to each and every date and each and every Obligation
of the Borrower set forth in this Swap Note.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Swap Note to be executed and
delivered to the Bank as of the day and year first written above.

 

 

“Borrower”

 

 

 

LSCP, LLLP,

 

an Iowa limited liability limited partnership

 

 

 

By:

Little Sioux Corn Processors, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

       /s/ Stephen G. Roe

 

 

 

 

 

Its:

             President

 

--------------------------------------------------------------------------------


 

Schedule I to Swap Note

 

AMORTIZATION SCHEDULE – Normal Amortization, 360 Day Year

 

#

 

Date

 

Principal

 

1

 

9/1/2008

 

612,194.15

 

2

 

12/1/2008

 

616,441.62

 

2008 Totals

 

 

 

1,228,635.77

 

 

 

 

 

 

 

3

 

3/1/2009

 

621,046.22

 

4

 

6/1/2009

 

633,679.68

 

5

 

9/1/2009

 

654,091.59

 

6

 

12/1/2009

 

667,252.64

 

2009 Totals

 

 

 

2,576,070.13

 

 

 

 

 

 

 

7

 

3/1/2010

 

673,449.21

 

8

 

6/1/2010

 

687,148.67

 

9

 

9/1/2010

 

714,983.70

 

10

 

12/1/2010

 

722,441.51

 

2010 Totals

 

 

 

2,798,023.09

 

 

 

 

 

 

 

11

 

3/1/2011

 

730,367.22

 

12

 

6/1/2011

 

745,224.51

 

13

 

9/1/2011

 

772,952.73

 

14

 

12/1/2011

 

782,221.05

 

2011 Totals

 

 

 

3,030,765.51

 

 

 

 

 

 

 

15

 

3/1/2012

 

792,019.72

 

16

 

6/1/2012

 

808,131.17

 

17

 

9/1/2012

 

835,743.69

 

18

 

12/1/2012

 

846,973.11

 

2012 Totals

 

 

 

3,282,867.69

 

 

 

 

 

 

 

19

 

3/1/2013

 

858,800.55

 

20

 

6/1/2013

 

876,191.82

 

21

 

7/20/2013

 

21,848,645.44

 

2013 Totals

 

 

 

23,583,637.81

 

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “C”

 

Variable Rate Note

 

 [SEE THE ATTACHED]

 

--------------------------------------------------------------------------------


 

VARIABLE RATE NOTE

 

$34,054,559.56

 

July 20, 2008

 

 

Omaha, Nebraska

 

FOR VALUE RECEIVED, the undersigned, LSCP, LLLP, an Iowa limited liability
limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the order of
FIRST NATIONAL BANK OF OMAHA, a national banking association (the “Bank”), at
its principal office located at 1620 Dodge Street, STOP 1050, Omaha, Nebraska
68197, in lawful money of the United States and in immediately available funds,
the principal amount of Thirty Four Million Fifty Four Thousand Five Hundred
Fifty Nine and 56/100ths Dollars ($34,054,559.56) or, so much thereof as may be
advanced by the Bank pursuant to the terms and provisions of the Loan Agreement,
as hereinafter defined, between the Borrower and the Bank (the “Principal
Amount”).

 

The Borrower also promises to pay (i) the Principal Amount, without off-set,
deduction or counterclaim, until paid in full, (ii) interest on the unpaid
Principal Amount from the date hereof at the rates and times specified in the
Loan Agreement, without off-set, deduction or counterclaim, until paid in full
and (iii) fees at such times and at such rates and amounts specified in the Loan
Agreement, without off-set, deduction or counterclaim, until paid in full.  The
unpaid Principal Amount hereof, together with all accrued and unpaid interest
and fees, shall be due and payable on the date that is the earliest to occur of
the following: (i) July 20, 2013, (ii) the date the Obligations are accelerated
pursuant to the Loan Agreement or this Variable Rate Note and (iii) the date the
Bank has received indefeasible payment in full of the Obligations.

 

This Variable Rate Note is the Variable Rate Note referred to in the Amended and
Restated Construction Loan Agreement, dated April 5, 2007, by and between the
Borrower and the Bank (the “Initial Loan Agreement”), as amended by that certain
First Amendment to Amended and Restated Construction Loan Agreement dated as of
January 31, 2008 (the “First Amendment”), as further amended by that certain
Second Amendment to the Amended and Restated Construction Loan Agreement dated
as of March 31, 2008 (the “Second Amendment”), as further amended by that
certain Third Amendment to the Amended and Restated Construction Loan Agreement
dated as of April 30, 2008 (the “Third Amendment”), as further amended by that
certain Fourth Amendment to the Amended and Restated Construction Loan Agreement
dated as of June 1, 2008 (the “Fourth Amendment”), as further amended by that
certain Fifth Amendment to the Amended and Restated Construction Loan Agreement
dated as of July 20, 2008 (the “Fifth Amendment”) (each as amended,
supplemented, or otherwise modified from time to time, the Initial Loan
Agreement, the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, and the Fifth Amendment are herein referred to collectively as
the “Loan Agreement”), the terms and conditions of which are incorporated herein
by this reference.  This Variable Rate Note is entitled to the benefits and
security set forth in the Loan Documents, including, but not limited to, the
Security Agreement, the Mortgage, the Assignment of Rents and Leases and the
Guaranty.  In the event of a conflict or inconsistency between the terms of this
Variable Rate Note and the Loan Agreement, the terms and provisions of the Loan
Agreement shall govern.  Capitalized terms not otherwise defined in this
Variable Rate Note which are defined in the Loan Agreement shall have the
meanings ascribed thereto in the Loan Agreement.

 

--------------------------------------------------------------------------------


 

The Loan Agreement, among other things, contains (i) enumerated Events of
Default, (ii) provisions for acceleration of the maturity of this Variable Rate
Note upon the happening of certain stated events, (iii) provisions for
prepayments of the principal amount of this Variable Rate Note prior to the
maturity of the Variable Rate Note and the prepayment fees and restrictions
related thereto, and (iv) provisions for modification or waiver of this Variable
Rate Note upon the terms and conditions specified in the Loan Agreement.

 

The occurrence of any Event of Default enumerated in the Loan Agreement or any
of the other Loan Documents shall constitute an Event of Default under this
Variable Rate Note.  Upon any such Event of Default, the Bank shall have any and
all remedies provided in the Loan Agreement or any of the other Loan Documents,
including but not limited to the right, but not the obligation, to accelerate
the due date of this Variable Rate Note and declare all obligations set forth
herein immediately due and payable, and such other remedies as are provided by
law.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the Bank shall operate as a waiver of such rights.

 

The Borrower acknowledges that the Obligations evidenced by this Variable Rate
Note are for business purposes only and are not an extension of consumer or
individual credit.

 

THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
GOVERNING LAW, PRESENTMENT FOR PAYMENT, NOTICE OF NONPAYMENT, NOTICE OF
DISHONOR, PROTEST, NOTICE OF PROTEST, DEMAND, NOTICE OF EVERY KIND IN CONNECTION
HEREWITH AND DILIGENCE IN ENFORCING PAYMENT OR BRINGING SUIT AGAINST ANY PARTY
HERETO.

 

                This Variable Rate Note is made under and governed by the laws
of, and shall be deemed to have been executed in, the State of Nebraska without
giving effect to choice of law principles (whether of the State of Nebraska or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Nebraska.

 

                THE BANK AND THE BORROWER HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS VARIABLE RATE NOTE. 
NO OFFICER OR EMPLOYEE OF THE BANK HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY
THIS PROVISION.

 

Time is of the essence as to each and every date and each and every Obligation
of the Borrower set forth in this Variable Rate Note.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Variable Rate Note to be
executed and delivered to the Bank as of the day and year first written above.

 

 

“Borrower”

 

 

 

LSCP, LLLP,

 

an Iowa limited liability limited partnership

 

 

 

By:

Little Sioux Corn Processors, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

       /s/ Stephen G. Roe

 

 

 

 

 

Its:

             President

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “D”

 

Long Term Revolving Note

 

[SEE THE ATTACHED]

 

--------------------------------------------------------------------------------


 

LONG TERM REVOLVING NOTE

 

$10,000,000.00

 

July 20, 2008

 

 

Omaha, Nebraska

 

FOR VALUE RECEIVED, the undersigned, LSCP, LLLP, an Iowa limited liability
limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the order of
FIRST NATIONAL BANK OF OMAHA, a national banking association (the “Bank”), at
its principal office located at 1620 Dodge Street, STOP 1050, Omaha, Nebraska
68197, in lawful money of the United States and in immediately available funds,
the principal amount of Ten Million and No/100ths Dollars ($10,000,000.00) or,
so much thereof as may be advanced by the Bank pursuant to the terms and
provisions of the Loan Agreement, as hereinafter defined, between the Borrower
and the Bank (the “Principal Amount”).

 

The Borrower further agrees to pay (i) the Principal Amount, without off-set,
deduction or counterclaim, until paid in full, (ii) interest on the unpaid
Principal Amount from the date hereof at the rates and times specified in the
Loan Agreement, without off-set, deduction or counterclaim, until paid in full,
and (iii) fees at such times and at such rates and amounts specified in the Loan
Agreement, without off-set, deduction or counterclaim, until paid in full.  The
unpaid Principal Amount hereof, together with all accrued and unpaid interest
hereunder, shall be due and payable on the date that is the earliest to occur of
the following: (i) July 20, 2013, (ii) the date the Obligations are accelerated
pursuant to the Loan Agreement or this Long Term Revolving Note and (iii) the
date the Bank has received indefeasible payment in full of the Obligations.

 

This Long Term Revolving Note is the Long Term Revolving Note referred to in the
Amended and Restated Construction Loan Agreement, dated April 5, 2007, by and
between the Borrower and the Bank (the “Initial Loan Agreement”), as amended by
that certain First Amendment to Amended and Restated Construction Loan Agreement
dated as of January 31, 2008 (the “First Amendment”), as further amended by that
certain Second Amendment to the Amended and Restated Construction Loan Agreement
dated as of March 31, 2008 (the “Second Amendment”), as further amended by that
certain Third Amendment to the Amended and Restated Construction Loan Agreement
dated as of April 30, 2008 (the “Third Amendment”), as further amended by that
certain Fourth Amendment to the Amended and Restated Construction Loan Agreement
dated as of June 1, 2008 (the “Fourth Amendment”), as further amended by that
certain Fifth Amendment to the Amended and Restated Construction Loan Agreement
dated as of July 20, 2008 (the “Fifth Amendment”) (each as amended,
supplemented, or otherwise modified from time to time, the Initial Loan
Agreement, the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, and the Fifth Amendment are herein referred to collectively as
the “Loan Agreement”), the terms and conditions of which are incorporated herein
by this reference.  This Long Term Revolving Note is entitled to the benefits
and security set forth in the Loan Documents, including, but not limited to, the
Security Agreement, the Mortgage, the Assignment of Rents and Leases and the
Guaranty.  In the event of a conflict or inconsistency between the terms of this
Long Term Revolving Note and the Loan Agreement, the terms and provisions of the
Loan Agreement shall govern.  Capitalized terms not otherwise defined in this
Long Term Revolving Note which are defined in the Loan Agreement shall have the
meanings ascribed thereto in the Loan Agreement.

 

--------------------------------------------------------------------------------


 

The Loan Agreement, among other things, contains (i) enumerated Events of
Default, (ii) provisions for acceleration of the maturity of this Long Term
Revolving Note upon the happening of certain stated events, (iii) provisions for
prepayments of the principal amount of this Long Term Revolving Note prior to
the maturity of this Long Term Revolving Note, and (iv) provisions for
modification or waiver of this Long Term Revolving Note upon the terms and
conditions specified in the Loan Agreement.

 

The occurrence of any Event of Default enumerated in the Loan Agreement or any
of the other Loan Documents shall constitute an Event of Default under this Long
Term Revolving Note.  Upon any such Event of Default, the Bank shall have any
and all remedies provided in the Loan Agreement or any of the other Loan
Documents, including but not limited to the right, but not the obligation, to
accelerate the due date of this Long Term Revolving Note and declare all
obligations set forth herein immediately due and payable, and such other
remedies as are provided by law.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the Bank shall operate as a
waiver of such rights.

 

The Borrower acknowledges that the Obligations evidenced by this Long Term
Revolving Note are for business purposes only and are not an extension of
consumer or individual credit.

 

THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
GOVERNING LAW, PRESENTMENT FOR PAYMENT, NOTICE OF NONPAYMENT, NOTICE OF
DISHONOR, PROTEST, NOTICE OF PROTEST, DEMAND, NOTICE OF EVERY KIND IN CONNECTION
HEREWITH AND DILIGENCE IN ENFORCING PAYMENT OR BRINGING SUIT AGAINST ANY PARTY
HERETO.

 

This Long Term Revolving Note is made under and governed by the laws of, and
shall be deemed to have been executed in, the State of Nebraska without giving
effect to choice of law principles (whether of the State of Nebraska or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Nebraska.

 

THE BANK AND THE BORROWER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY,
ARISING OUT OF OR IN ANY WAY RELATED TO THIS LONG TERM REVOLVING NOTE.  NO
OFFICER OR EMPLOYEE OF THE BANK HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY
THIS PROVISION.

 

Time is of the essence as to each and every date and each and every Obligation
of the Borrower set forth in this Long Term Revolving Note.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Long Term Revolving Note to be
executed and delivered to the Bank as of the day and year first written above.

 

 

“Borrower”

 

 

 

LSCP, LLLP,

 

an Iowa limited liability limited partnership

 

 

 

By:

Little Sioux Corn Processors, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

       /s/ Stephen G. Roe

 

 

 

 

 

Its:

             President

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO THE

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

EXHIBIT “E”

 

Reaffirmation of Guaranty

 

[SEE THE ATTACHED]

 

--------------------------------------------------------------------------------


 

REAFFIRMATION OF GUARANTY

 

This will confirm (a) that the undersigned hereby consents (i) to the terms of
that Fifth Amendment to the Amended and Restated Construction Loan Agreement
(the “Fifth Amendment”) of even date herewith by and between the Borrower and
the Bank and (ii) to the execution and delivery of the Fifth Amendment by the
Borrower; (b) that the Obligations of the Borrower to the Bank under the Loan
Agreement (as defined in the Fifth Amendment) as amended by the Fifth Amendment
constitutes an obligation of the Guarantor to the Bank under the terms and
conditions of the Guaranty; and (c) that all references to the “Loan Agreement”
contained in the Guaranty shall constitute references to the Loan Agreement as
amended by the Fifth Amendment, and as the same may be amended, restated or
otherwise modified from time to time hereafter.  The undersigned confirms to the
Bank that all of the terms, conditions, provisions, agreements, requirements,
promises, obligations, duties, covenants, and representations of the undersigned
under the Guaranty, and any and all other documents and agreements entered into
with respect to the obligations under the Guaranty, are incorporated herein by
this reference as modified hereby and as so modified, are hereby ratified and
affirmed in all respects by the undersigned.

 

Dated as of July 20, 2008.

 

 

 

“Guarantor”

 

 

 

Little Sioux Corn Processors, L.L.C.,

 

an Iowa limited liability company

 

 

 

By:

 /s/ Stephen Roe

 

 

 

 

Name:

Stephen Roe

 

 

 

Title:

President

 

--------------------------------------------------------------------------------